LOAN AGREEMENT

dated as of September 10, 2007

by and between

NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P.,
a Delaware limited partnership,
as Borrower

THE FINANCIAL INSTITUTIONS PARTY HERETO, as Co-Lenders

and

LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, as Agent

1

TABLE OF CONTENTS

                  Article           Page
ARTICLE 1
  INCORPORATION AND DEFINITIONS     1  
1.1
  Incorporation and Definitions     1  
ARTICLE 2
  REPRESENTATIONS AND WARRANTIES     14  
2.1
  Representations and Warranties     14  
2.2
  Continuation of Representations and Warranties     18  
ARTICLE 3
  AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT19        
3.1
  Agreement to Lend and to Borrow; Notes     19  
3.2
  Increase in Commitment Amount     19  
3.3
  Commitments Several     21  
3.4
  Certain Conditions     21  
3.5
  Purpose of Loans     21  
3.6
  Letter of Credit Procedures     21  
3.7
  Letter of Credit Fees     23  
3.8
  Non-Use Fees     23  
ARTICLE 4
  PRINCIPAL, INTEREST; SPECIAL PROVISIONS FOR LIBOR LOANS24        
4.1
  Interest Rates     24  
4.2
  Payment of Principal and Interest     24  
4.3
  Various Types of Loans; Setting and Notice of LIBOR Rates     25  
4.4
  Conversion and Continuation Procedures     26  
4.5
  Computation of Interest and Fees     26  
4.6
  Inability to Determine Interest Rate     27  
4.7
  Pro Rata Treatment and Payments     27  
4.8
  Illegality     27  
4.9
  Legal Requirements     27  
4.10
  Taxes     29  
4.11
  LIBOR Loan Indemnification     30  
4.12
  Extension of Maturity Date     31  
4.13
  Removal of a Bank     31  
ARTICLE 5
  LOAN DOCUMENTS     32  
5.1
  Loan Documents     32  
5.2
  Termination of Agreement     34  
ARTICLE 6
  INTENTIONALLY OMITTED..........................................34        
ARTICLE 7
  DISBURSEMENTS     34  
7.1
  Conditions Precedent to Disbursement of Loan Proceeds     34  
7.2
  Borrowing Procedures     35  
7.3
  Documents Required for Each Acquisition Disbursement     37  
7.4
  Other Conditions to Acquisition Disbursement     42  
7.5
  Expenses and Advances Secured by Security Instruments     43  
7.6
  Acquiescence not a Waiver     43  
7.7
  Sale of Property     43  
7.8
  Release of Property     44  
ARTICLE 8
  FURTHER AGREEMENTS OF BORROWER     45  
8.1
  Mechanics’ Liens, Taxes and Contest Thereof     45  
8.2
  Fixtures and Personal Property     45  
8.3
  Proceedings to Enjoin or Prevent Use or Occupancy     45  
8.4
  Furnishing Information     46  
8.5
  [Intentionally Omitted]     46  
8.6
  [Intentionally Omitted]     46  
8.7
  Excess Indebtedness     46  
8.8
  Project Accounts     46  
8.9
  Distributions     47  
8.10
  Further Assurance     47  
8.11
  Quarterly Financial Statements     47  
8.12
  Year-End Statements     48  
8.13
  Compliance Certificate     49  
8.14
  Other Information     49  
8.15
  Maintenance of Property     50  
8.16
  Compliance with Applicable Law and Contracts     51  
8.17
  Payment of Taxes and Claims     51  
8.18
  Visits and Inspections     51  
8.19
  Use of Proceeds; Letters of Credit     51  
8.20
  Environmental Matters:     52  
8.21
  Subsidiary Guarantors     53  
8.22
  REIT Status     53  
8.23
  Distributions of Income to the Borrower     53  
8.24
  Intercompany Fees     54  
8.25
  Interest Rate Protection.     54  
ARTICLE 9
  NEGATIVE COVENANTS     54  
9.1
  Debt     54  
9.2
  Business Activities     54  
9.3
  Financial Covenants     55  
ARTICLE 10
  CASUALTIES AND CONDEMNATION     56  
10.1
  Application of Insurance Proceeds and Condemnation Awards     56  
ARTICLE 11
  ASSIGNMENTS, SALE AND ENCUMBRANCES     56  
11.1
  Bank Assignments, Participations     56  
11.2
  Prohibition of Assignments and Encumbrances by Borrower     58  
ARTICLE 12
  EVENTS OF DEFAULT BY BORROWER     58  
12.1
  Event of Default Defined     58  
ARTICLE 13
  AGENT’S REMEDIES UPON EVENT OF DEFAULT     61  
13.1
  Remedies Conferred upon Agent     61  
13.2
  Automatic     62  
13.3
  Setoff Rights     62  



  13.4   Right of Banks to Make Advances to Cure Event of Defaults; Obligatory
Advances 62  

                 
13.5
  Attorneys’ Fees     62  
13.6
  No Waiver     63  
13.7
  Default Rate     63  
ARTICLE 14
  THE AGENT     63  
14.1
  Appointment and Authorization     63  
14.2
  Actions Requiring Consent and Approval     64  
14.3
  Liability of Agent     66  
14.4
  Reliance by Agent     67  
14.5
  Notice of Default     67  
14.6
  Credit Decision     67  
14.7
  Bank Indemnification     68  
14.8
  Agent in Individual Capacity     68  
14.9
  Successor Agent     68  
14.10
  Collateral Matters     69  
14.11
  Agent May File Proofs of Claim     69  
ARTICLE 15
  MISCELLANEOUS     70  
15.1
  Time is of the Essence     70  
15.2
  Agent’s Determination of Facts     70  
15.3
  Prior Agreements     70  
15.4
  Disclaimer by Banks     70  
15.5
  Borrower Indemnification     70  
15.6
  Captions     71  
15.7
  Inconsistent Terms and Partial Invalidity     71  
15.8
  Gender and Number     71  
15.9
  Notices     72  
15.10
  Effect of Agreement     73  
15.11
  Governing Law     73  
15.12
  Waiver of Defenses     73  
15.13
  Consent to Jurisdiction     73  
15.14
  Waiver of Jury Trial     73  
15.15
  Counterparts; Facsimile Signatures     74  
15.16
  Customer Identification - USA Patriot Act Notice     74  

SCHEDULES

Schedule 3.1 – Commitments

EXHIBITS

EXHIBIT “A” – FORMS OF NOTES
EXHIBIT “B” – FORM OF REQUEST FOR ADVANCE
EXHIBIT “C” – TITLE INSURANCE REQUIREMENTS
EXHIBIT “D” – FORM OF COMPLIANCE CERTIFICATE
EXHIBIT “E” – FORM OF ASSIGNMENT AND ACCEPTANCE
EXHIBIT “F” – FORM OF CONTRIBUTION AGREEMENT
EXHIBIT “G” – FORM OF JOINDER AGREEMENT

2

LOAN AGREEMENT

This LOAN AGREEMENT dated as of September 10, 2007 (the “Agreement”), is
executed by and among NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware
limited partnership (the “Borrower”), the financial institutions that are or may
from time to time become parties hereto and are described on Schedule 3.1 hereto
(together with LaSalle and their respective successors and assigns, the “Banks”)
and LASALLE BANK NATIONAL ASSOCIATION, a national banking association (in its
individual capacity, “LaSalle”), as agent for itself and the other Banks.

R E C I T A L S:

A. The Agent (as defined below) has agreed to arrange a credit facility in the
amount of $50,000,000.00 (which may be increased up to $120,000,000.00 on the
terms provided herein) for Borrower.

B. Borrower’s obligations hereunder will be secured by liens on the collateral
described herein

C. The Banks are willing to make the Loans (as hereinafter defined) to Borrower
upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, the sufficiency of which is hereby
acknowledged, the parties hereto represent and agree as follows:

ARTICLE 1

INCORPORATION AND DEFINITIONS

1.1 Incorporation and Definitions. The foregoing recitals and all exhibits
hereto are hereby made a part of this Agreement. The following terms shall have
the following meanings in this Agreement:

Acquisition Costs: The purchase price paid by Borrower or a Subsidiary Guarantor
with respect to each Property less any amounts paid to Borrower or any Affiliate
of Borrower as a purchase price adjustment.

Acquisition Disbursement: A disbursement of proceeds of the Loans to pay
Acquisition Costs of a Property that at the time of such disbursement will
become a Collateral Pool Property.

Advance: A disbursement by the Banks of proceeds of the Loans.

Affiliate: Any Person directly or indirectly controlling or controlled by, or
under direct or indirect common control with, another Person. A Person shall be
deemed to control another Person for the purposes of this definition if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of the second Person, whether
through the ownership of voting securities, common directors, trustees or
officers, by contract or otherwise.

Agent: As of the date hereof, LaSalle in its capacity as agent for the Banks and
any successor or assign of LaSalle in such capacity.

Applicable Laws: All applicable provisions of consitutions, statutes, rules,
regulations and orders of all governmental bodies, common law and all orders and
decrees of all courts, tribunals and arbitrators.

Applicable Margin: For any day, the rate per annum set forth below opposite the
level (the “Level”) then in effect, it being understood that the Applicable
Margin for (i) LIBOR Loans shall be the percentage set forth under the column
“LIBOR Margin” and (ii) Base Rate Loans shall be the percentage sert forth under
the column “Base Rate Margin”:

                          Borrowing Base   Applicable   Applicable     Leverage
  LIBOR   Base Rate Level   Ratio   Margin   Margin
I
  Equal to or less than 55%     1.45 %     0 %
 
                   
II
  Greater than 55% and equal to or less than 65%     1.60 %     0 %
 
                   

Appraised Value: The value of a Property on an “as is” basis determined pursuant
to an appraisal prepared by an MAI appraiser approved in writing by Agent, in
form and substance satisfactory to Agent, which, as of any date of
determination, was prepared less than one year prior to such date of
determination; if such appraisal was prepared more than one year prior to such
date of determination, the appraised value shall be determined, at Agent’s
option, pursuant to an updated appraisal prepared by an MAI appraiser approved
in writing by Agent, in form and substance satisfactory to Agent, at the
Borrower’s expense; if such appraisal was prepared more than two years prior to
any date of determination, or if Agent disapproves of any appraisal delivered by
the Borrower, or if no appraisal of such Property has been delivered to Agent,
“Appraised Value” shall mean the cost of such Property, as determined in
accordance with GAAP.

Available Commitment: As to any Bank at any time, the difference between (A) the
amount of such Bank’s Commitment, and (B) the aggregate outstanding principal
amount of all Loans then owing to such Bank.

Bank(s): As defined in the Preamble.

Base Rate: At any time, the greater of the Federal Funds Rate plus one-half of
one percent (0.50%) and the Prime Rate.

Base Rate Loan: Any Loan which bears interest at a rate determined by reference
to the Base Rate.

Benefit Arrangement: At any time an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Plan or a Multiemplyer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.

Borrower: As defined in the Preamble.

Borrower’s Leverage Ratio: As of any date of determination, Total Borrower
Liabilities to Total Asset Value.

Borrowing Base Leverage Ratio: As of any date of determination, the ratio of the
outstanding principal balance of the Loan to the Collateral Pool Properties
Value.

Borrowing Base Loan Amount: As of any date of determination, the maximum amount
of the aggregate of all outstanding and requested Advances and all outstanding
and requested Letters of Credit (collectively, the “Aggregate Advances”) which
would result in the least of (a) a Loan to Cost Ratio not to exceed 0.65 to 1.0;
and (b) a Borrowing Base Leverage Ratio for the Collateral Pool Properties not
to exceed 0.65 to 1.0; and (c) a Debt Service Coverage Ratio of less than 1.25
to 1.0; and (d) the Commitment Amount.

Borrowing Date: Any Business Day specified in a Request for Advance as a date on
which Borrower requests the Banks to make Loans hereunder.

Business Day: Any day other than a Saturday, Sunday or a legal holiday on which
banks are authorized or required to be closed for the conduct of commercial
banking business in Chicago, Illinois.

Cash Equivalent Investment: At any time, (a) any evidence of debt, maturing not
more than one year after such time, issued or guaranteed by the United States
Government or any agency thereof, (b) commercial paper, maturing not more than
one year from the date of issue, or corporate demand notes, in each case (unless
issued by a Bank or its holding company) rated at least A-1 by Standard & Poor’s
Ratings Service, a division of The McGraw-Hill Companies, Inc. or P-1 by Moody’s
Investors Service, Inc. (c) any certificate of deposit, time deposit or banker’s
acceptance, maturing not more than one year after such time, or any overnight
Federal Funds transaction that is issued or sold by any Bank or its holding
company (or by a commercial banking institution that is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000), (d) any repurchase agreement entered into with any
Bank (or commercial banking institution of the nature referred to in clause (c))
which (i) is secured by a fully perfected security interest in any obligation of
the type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Bank (or other commercial banking
institution) thereunder and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements and (f) other
short term liquid investments approved in writing by the Agent.

Collateral Pool Properties: Those Properties approved as such by the Required
Banks and for which the Borrower has delivered to the Agent all of the Loan
Documents or other information required to be delivered under this Agreement.

Collateral Pool Properties Value: The Appraised Value of the Collateral Pool
Properties.

Commitment: With respect to any Bank, such Bank’s commitment to make Loans and
to issue or participate in Letters of Credit under this Agreement. The initial
amount of each Bank’s Pro Rata Share of the Commitment Amount is set forth on
Schedule 3.1 attached hereto.

Commitment Amount: At any time, the aggregate principal amount of the Loans
outstanding at such time plus the sum of the Available Commitment of each Bank
at such time. The maximum Commitment Amount is equal to Fifty Million and 00/100
Dollars ($50,000,000.00), subject to increase to One Hundred Twenty Million and
00/100 ($120,000,000.00) as provided in Section 3.2.

Compliance Certificate: A Compliance Certificate in substantially the form of
Exhibit D.

Contribution Agreement: A Contribution Agreement in the form of Exhibit F to be
entered into between Borrower and each Subsidiary Guarantor.

Debt Service Coverage Ratio: The ratio of Operating Cash Flow to Imputed Debt
Service.

Default Rate: As defined in Section 4.1 hereof.

Disbursement: A disbursement of Loan Proceeds.

Eligible Real Estate: Property:

(a) which is wholly-owned in fee (or leased pursuant to a ground lease approved
by Agent) by the Borrower or a wholly owned Subsidiary of Borrower which is or
will become a Subsidiary Guarantor;

(b) which is located within the United States;

(c) which is free of all material structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters;

(d) which is improved as a Medical Office Property, Office Property or Permitted
Investment;

(e) as to which all of the representations set forth in this Agreement
concerning Collateral Pool Properties are true and correct;

(f) as to which the Agent and the Required Banks, as applicable, have received
and approved all Documents and information required by Agent to evaluate such
Property, or will receive and approve them prior to inclusion of such Property
as a Collateral Pool Property; and

(g) as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Required Banks have approved for inclusion in the Collateral Pool.

Eligible Real Estate Qualification Documents: The documents and other deliveries
described in Section 7.3.

Environmental Indemnity: As defined in Section 7.3(e) hereof.

Environmental Laws: As defined in the Environmental Indemnity.

Equity Interest: With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

ERISA: means the Employee Retirement Income Security Act of 1974, as amended.

ERISA Group: The Borrower, the other Obligors, any Subsidiary of Borrower or any
of the other Obligors and all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, the other Obligors or any of their respective
Subsidiaries, are treated as a single employer under Section 414 of the Internal
Revenue Code.

Eurocurrency Reserve Percentage: With respect to any LIBOR Loan for any Interest
Period, a percentage (expressed as a decimal) equal to the daily average during
such Interest Period of the percentage in effect on each day of such Interest
Period, as prescribed by the FRB, for determining the aggregate maximum reserve
requirements applicable to “Eurocurrency Liabilities” pursuant to Regulation D
or any other then applicable regulation of the FRB which prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.

Event of Default: One or more of the events or occurrences referred to in
Article 12 of this Agreement.

Federal Funds Rate: For any day, a fluctuating interest rate equal for each day
during such period to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by the Agent. The Agent’s determination of such rate shall be binding
and conclusive absent manifest error.

Fee Letter: That certain letter of even date herewith between Agent and Borrower
in respect of the Loan Fee and other fees.

FFO Payment Ratio: The ratio of the Guarantor’s paid out dividends and
distributions during each year to Guarantor’s Funds From Operations received
during such year.

FIRREA Appraisal: An appraisal obtained by Agent at Borrower’s expense and
conforming in all respects with the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, 12 USC 1811, and which such appraisal shall
be obtained with respect to each Property (i) prior to the making of the first
Advance with respect to such Property, in order to determine the Loan to Value
Ratio of such Property and (ii) not more than once in any twelve (12) month
period thereafter.

Fixed Charge Coverage Ratio: The ratio of Operating Cash Flow to Fixed Charges.

Fixed Charges: All Borrower’s and Borrower’s Subsidiaries’ interest expense,
scheduled principal payment or Indebtedness (excluding balloon payments and
final payments on Indebtedness), plus distributions on preferred partnership
interests and/or preferred stock.

FRB: The Board of Governors of the Federal Reserve System or any successor
thereof.

Funds From Operations: With respect to a Person and for a given period, (a) net
income (or loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of property during such period, plus (c) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred fnancing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect Funds From Operations on
the same basis.

GAAP: Generally accepted accounting principles as in effect at the time of the
application applied on a consistent basis.

General Partner: NNN Healthcare/Office REIT, Inc., a Maryland corporation.

Governmental Authority: Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

Guarantor: NNN Healthcare/Office REIT, Inc., a Maryland corporation, the general
partner of Borrower.

Guarantor’s Net Worth: Guarantor’s Total Assets less Guarantor’s total
Indebtedness determined in accordance with GAAP.

Guarantor’s Total Assets. The value of all of Guarantor’s and its Subsidiaries’
assets determined on a consolidated basis in accordance with GAAP.

Guaranty: The Guaranty of Payment delivered by Guarantor, to which each
Subsidiary Guarantor shall become a party pursuant to the terms of the Joinder
Agreement.

Hazardous Materials: As defined in the Environmental Indemnity.

Imputed Debt Service: The sum of all imputed principal and interest payments due
on the Loan for the three (3) month period immediately prior to the date of
calculation. For purposes of such calculation, the debt service payments on the
Loan shall be calculated upon a Loan amount equal to the outstanding principal
balance of the Loan on the date of calculation amortized over 25 years at an
interest rate per annum equal to the greatest of (a) 7.50%, (b) the actual rate
of interest being charged on the Loan on the date of calculation and (c) the
Yield plus 225 basis point. “Yield” shall mean the yield to maturity percentage
for actively traded U.S. Treasury bonds, bill and notes having a ten (10) year
maturity as published in the Wall Street Journal on the fifth business day
preceding the date of calculation of the Debt Service Coverage Ratio. If
publication of (A) The Wall Street Journal or (B) the Yield of the Treasury is
discontinued, Agent in its sole discretion, shall designate another daily
financial or governmental publication of national circulation to be used to
determine the Yield.

Indebtedness: As of the date of any determination thereof:

(a) All obligations of any Person which in accordance with GAAP would be shown
on the balance sheet of such Person as a liability (including, without
limitation, obligations for borrowed money and for the defered purchase price of
property or services, and obligations evidenced by bonds, debentures, notes, or
other similar instruments);

(b) All rental or other obligations under leases required to be capitalized
under GAAP;

(c) All guaranteed obligations of such Person;

(d) Liabilities resulting from all payment obligations of such Person under any
interest rate protection agreement (including, without limitation, any interest
rate swaps, caps, floors, collars and similar agreements) and currency swaps and
similar agreements determined on a consolidated basis for all such payment
obligations; and

(e) Indebtedness of others secured by any lien upon property owned by such
Person, whether or not assumed.

Interest Period: As to any LIBOR Loan, the period commencing on the date such
Loan is borrowed or continued as, or converted into, a LIBOR Loan and ending on
the date up to three months (if available) thereafter as selected by Borrower
pursuant to Section 4.4; provided that:

(i) each Interest Period occurring after the initial Interest Period of any
LIBOR Loan shall commence on the day on which the preceding Interest Period for
such LIBOR Loan expires;

(ii) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

(iii) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(iv) Borrower may not select any Interest Period for a Loan which would extend
beyond the scheduled Maturity Date.

Issuing Bank: LaSalle, in its capacity as the issuer of Letters of Credit
hereunder and its successors and assigns in such capacity.

Joinder Agreement: A Joinder Agreement in the form attached as Exhibit G hereto
to be executed by each Subsidiary Guarantor whereby such Subsidiary Guarantor
becomes a guarantor of the Loans.

LaSalle: As defined in the Preamble.

L/C Application: With respect to any request for the issuance of a Letter of
Credit, a letter of credit application and master letter of credit agreement in
the form being used by the Issuing Bank at the time of such request for the type
of letter of credit requested.

L/C Fee Rate: A per annum rate equal to the Applicable Marin for LIBOR Loans.

Lease(s): Any and all leases, licenses or agreements for use of any part of a
Collateral Pool Property.

Legal Requirements: As to any Person or party, the certificate of incorporation
and bylaws or other organizational or governing documents of such Person or
party, and any law, treaty, rule or regulation or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or party or any of its property or to which such Person
or party or any of its property is subject.

Letter of Credit Documents: With respect to any Letter of Credit, collectively,
any application therefor, any certificate or other document presented in
connection with a drawing under such Letter of Credit and any other agreement,
instrument or other document governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations.

Letters of Credit: As defined in Section 3.6 hereof.

LIBOR Loan: Any Loan which bears interest at a rate determined by reference to
the LIBOR Rate (Reserve Adjusted).

LIBOR Office: With respect to any Bank, the office or offices of such Bank which
shall be making or maintaining the LIBOR Loans of such Bank hereunder. A LIBOR
Office of any Bank may be, at the option of such Bank, either a domestic or
foreign office.

LIBOR Rate: With respect to any LIBOR Loan for any Interest Period, the per
annum rate of interest at which United States dollar deposits in an amount
comparable to the amount of such LIBOR Loan and for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two (2) Business Days prior to the commencement of
such Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Agent in its sole discretion).

LIBOR Rate (Reserve Adjusted): With respect to any LIBOR Loan for any Interest
Period, a rate per annum equal to (A) the LIBOR Rate, divided by (B) a number
determined by subtracting from 1.00 the Eurocurrency Reserve Percentage.

Loan Documents: This Agreement, the documents specified in Article 5 hereof and
any other instruments evidencing, securing or guarantying obligations of any
party under the Loan.

Loan Expenses: As defined in Section 7.2(d) hereof.

Loan Opening: The first disbursement of the Loan.

Loan Opening Date: September 10, 2007.

Loan or Loans: The loan or loans to be made by the Banks pursuant to this
Agreement.

Loan Proceeds: All amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

Loan to Cost Ratio: The ratio of the amount of all outstanding aggregate
Advances to the aggregate Acquisition Cost of the Collateral Pool Properties.

Loan to Value Ratio: The ratio of the aggregate amount of all outstanding
Advances to the aggregate Appraised Value of all the Collateral Pool Properties.

Major Lease: Any one or more Leases for space in a Property with a single tenant
or affiliated tenants under common ownership and control for space equal to or
greater than the lesser of (a) 10,000 square feet of gross rentable square feet
in such Property or (b) ten perent (10%) of the gross rentable space in such
Property, in the aggregate.

Material Adverse Change: Any change, event or circumstance which could
reasonably be expected to have a material adverse effect on (i) the transactions
contemplated by this Agreement, the Notes, or any Loan Documents, including,
without limitation, Borrower’s, any Obligor’s or Guarantor’s ability to perform
any of their material obligations under this Agreement or any of the other Loan
Documents or (ii) the business, financial condition or results of operation of
Borrower, any Obligor or Guarantor.

Material Adverse Effect: A material adverse change in or effect on (a) the
business, assets, financial condition, liabilities (actual or contingent), or
results of operations of Guarantor, Borrower or any other Obligor, (b) the
ability of Borrower, Guarantor or a Subsidiary Guarantor to perform its material
obligations under the Loan Documents to which it is a party, (c) the validity or
enforceability of such Loan Documents or the creation, perfection or priority of
any liens of Agent in the Collateral, (d) the remedies and material rights of
Banks and Agent under the Loan Documents, (e) a Collateral Pool Property which
results in the diminution of the fair market value of such Collateral Pool
Property by more than ten percent (10%) as determined by a then current
appraisal of such Collateral Pool Property satisactory to Agent in is reasonable
discretion or (f) a Collateral Pool Property where the cost to remedy the event
giving rise to such material adverse change in or effect exceeds ten percent
(10%) of the fair market value of such Collateral Pool Property as determined by
a then current appraisal of such Collateral Pool Property satisactory to Agent
in is reasonable discretion.

Maturity Date: September 10, 2010, subject to one twelve (12) month extension to
September 10, 2011.

Medical Office Property: An office building of which not less than eighty
percent (80%) of rentable square feet is leased for medical office use or an
equivalent medical use but specifically excluding any Permitted Investment.

Multiemployer Plan: At any time an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

Non-Excluded Taxes: As defined in Section 4.10 hereof.

Note(s): Collectively, the notes made by Borrower payable to each Bank in the
aggregate amount of the Commitments and in the Form of Exhibit A hereto.

Obligors: The Borrower, Guarantor and the Subsidiary Guarantors.

Office Property: An office building other than a Medical Office Property.

Operating Cash Flow: During the three month period prior to the date of
calculation, all rental and other income (including minimum rent, additional
rent, escalation and pass through payments, utility charges, forfeited security
deposits, service fees or charges and parking fees) received in such period from
executed Leases and licensing agreements and including tenant servicing income
arising from the ownership and operation of the Properties owned by the Borrower
and its Subsidiaries (excluding tenant security deposits) in the ordinary course
of business less the sum of all costs, taxes, expenses and disbursements of
every kind, nature or description actually paid or due and payable during such
period in connection with the leasing, management, operation, maintenance and
repair of the Properties owned by the Borrower and its wholly owned Subsidiaries
and of the personal property, fixtures, machinery, equipment, systems and
apparatus located therein or used in connection therewith including the greater
of actual management fees or assumed management fees equal to (a) 3.0% of
effective gross revenues for Medical Office and Office Properties and (b) 5.0%
of effective gross revenues for all other Collateral Pool Properties and a
reserve for replacements in the amount of $0.15 per square foot per annum for
the total square footage of rentable space in the Properties, but excluding
(i) non-cash expenses, such as depreciation and amortization costs, (ii) state
and federal income taxes, (iii) the non-current portion of capital expenditures
determined in accordance with GAAP, (iv) debt service payable on the Loan,
(v) principal and interest payments on other loans and (vi) non-recurring
capitalized expenditures. In determining Operating Cash Flow, extraordinary
items of income, such as those resulting from casualty or condemnation or lease
termination payments of tenants, shall be deducted from income and real estate
taxes and insurance premiums paid on an annual basis shall be divided by four.

PBGC: The Pension Benefit Guaranty Corporation and any successor agency.

Permitted Investment: Any building whose use is classified as an assisted living
facility, skilled nursing facility, independent living facility, long term acute
care hospital or surgical center, as determined by Agent in its reasonable
discretion.

Permitted Investment Advance: An Advance permitted hereunder to fund the
Acquisition Costs of a Permitted Investment.

Person: Any individual, partnership, firm, corporation, association, joint
venture, joint stock company, trust, unincorporated organization or other
entity, or any governmental or political subdivision or agency, department, or
instrumentality thereof.

Plan: At any time an employee pension benefit plan (other than a Multiemployer
Plan) which is covered by Title IV of ERISA or subject to the minium funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

Potential Collateral: Any Property of the Borrower or a Subsidiary which is not
at the time included in the Collateral Pool Properties and which consists of (i)
Eligible Real Estate, or (ii) Property which is capable of becoming Eligible
Real Estate through the approval of the Agent and the Required Banks and the
completion and delivery of Eligible Real Estate Qualification Documents.

Prime Rate: For any day, the rate of interest most recently announced by LaSalle
at Chicago, Illinois as its prime or base rate. A certificate made by an officer
of LaSalle stating the Prime Rate in effect on any given day, for the purposes
hereof, shall be conclusive evidence of the Prime Rate in effect on such day.
The Prime Rate is a base reference rate of interest adopted by LaSalle as a
general benchmark from which LaSalle determines the floating interest rates
chargeable on various loans to borrowers with varying degrees of
creditworthiness and Borrower acknowledges and agrees that LaSalle has made no
representations whatsoever that the Prime Rate is the interest rate actually
offered by LaSalle to borrowers of any particular creditworthiness. The
effective date of any change in the Prime Rate shall for purposes hereof be the
date the Prime Rate is changed by LaSalle. LaSalle shall not be obligated to
give notice of any change in the Prime Rate.

Pro Rata Share: As to any Bank at any time, the percentage which such Bank’s
Commitment then constitutes of the aggregate Commitments (or, at any time after
the Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Bank’s Loans then outstanding bears to the
aggregate principal amount of the Loans then outstanding), as described on
Schedule 3.1 attached hereto.

Property or Properties: The Medical Office Properties, Office Properties or
Permitted Investments owned by Borrower.

Property Release Price: As defined in Section 7.7 of this Agreement.

Regulatory Change: As to any Bank, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any Governmental Authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Banks or
their lending offices.

REIT: A Person qualifying for treatment as a real estate investment trust under
the Internal Revenue Code of 1986, as amended.

Release: A releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, escaping, disposal or dumping (other than the storing of materials
in reasonable quantities) to the extent necessary for the operation of the
Property in the ordinary course of business, and in any event in compliance with
all Environmental Laws, of any Hazardous Materials.

Request for Advance: As defined in Section 7.3 of this Agreement.

Required Banks: Banks having Pro Rata Shares aggregating sixty-six and
two-thirds percent (66 2/3%) or more.

Security Instruments: As defined in Section 7.3(b) hereof.

State: The state in which a Property is located.

Subsidiary: for any Person, any corporation, partnership or other entity of
which at least a majority of the Equity Interest having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

Subsidiary Guarantor: Any Subsidiary that is the direct owner of a Collateral
Pool Property which becomes a guarantor of the Loan.

Title Insurance Company: A title insurance company issuing a Title Policy as
provided in Section 7.3(e).

Total Assets. The value of all of Borrower’s and its Subsidiaries assets
determined on a consolidated basis in accordance with GAAP.

Total Asset Value: The sum of (a) the Acquisition Costs of all Properties owned
by Borrower and its Subsidiaries plus (b) all unencumbered cash and Cash
Equivalent Investments the use of which is unrestricted.

Total Borrower Liabilities: On any date of determination, all Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.

Unmatured Event of Default: Any event that, if it continues uncured, will, with
lapse of time or notice or both, constitutes an Event of Default.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties. To induce the Banks to execute and perform
this Agreement, Borrower hereby represents, covenants and warrants to the Banks
as follows:

(a) Borrower is a limited partnership, duly organized and validly existing under
the laws of the State of Delaware. Borrower is or will be duly qualified to do
business as a foreign company and is or will be in good standing in each
jurisdiction where it owns property or where the conduct of its business or the
ownership of its property or assets (including, without limitation, the
respective Properties) requires such qualification, and has or will have all
powers and all governmental licenses, authorizations, consents, and approvals
required to carry on its business as is now or is proposed to be conducted.
Borrower has full power and authority to conduct its business as presently
conducted, to enter into this Agreement and to perform all of its duties and
obligations under this Agreement and under the Loan Documents; such execution
and performance have been duly authorized by all necessary Legal Requirements;
neither Borrower nor Guarantor has been convicted of a felony and there are no
proceedings or investigations being conducted involving criminal activities of
either Borrower or Guarantor;

(b) This Agreement, the Notes and the other Loan Documents and any other
documents and instruments required to be executed and delivered by Borrower,
Subsidiary Guarantor and/or Guarantor in connection with this Loan, when
executed and delivered, will constitute the duly authorized, valid and legally
binding obligations of Borrower, Subsidiary Guarantor or Guarantor, as
applicable, and will be enforceable strictly in accordance with their respective
terms (except to the extent that enforceability may be affected or limited by
applicable bankruptcy, insolvency and other similar debtor relief laws affecting
the enforcement of creditors’ rights generally); as of the date hereof, no basis
presently exists for any claim against Agent or the Banks under this Agreement,
under the Loan Documents or with respect to the Loan; as of the date hereof,
enforcement of this Agreement and the Loan Documents are subject to no defenses
of any kind;

(c) The execution, delivery and performance of this Agreement, the Notes, the
other Loan Documents and any other documents or instruments to be executed and
delivered by Borrower, Subsidiary Guarantor or Guarantor pursuant to this
Agreement or in connection with this Loan and the construction, occupancy and
use of the Properties will not: (i) violate any Legal Requirements, or
(ii) conflict with, be inconsistent with, or result in any breach or default of
any of the terms, covenants, conditions or provisions of any indenture,
mortgage, deed of trust, instrument, document, agreement or contract of any kind
to which Borrower, Subsidiary Guarantor or Guarantor is a party or by which any
of them may be bound. None of Borrower, Subsidiary Guarantor or Guarantor is in
default (without regard to grace or cure periods) under any contract or
agreement to which it is a party, the effect of which default will adversely
affect the performance by Borrower, Subsidiary Guarantor or Guarantor of its
material obligations under this Agreement and/or the other Loan Documents;

(d) No condition, circumstance, event, agreement, document, instrument,
restriction, litigation or proceeding (or threatened litigation or proceeding)
exists which could reasonably be expected to (i) adversely affect the validity
or priority of the liens and security interests granted Agent under the Loan
Documents; and (ii) materially and adversely affect the ability of Borrower,
Subsidiary Guarantor or Guarantor to perform their material obligations under
the Loan Documents. No Event of Default or any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default,
exists;

(e) Borrower shall (a) ensure that no Person or entity which owns a controlling
interest in or otherwise controls Borrower or any subsidiary of Borrower is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (b) not use
or permit the use of any Loan Proceeds to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended;

(f) All financial statements submitted by Borrower, Subsidiary Guarantor or
Guarantor to Agent in connection with this Agreement are true and correct in all
material respects, have been prepared in accordance with GAAP, and fairly
present, in all material respects, the respective financial conditions and
results of operations of the entities which are their subjects;

(g) This Agreement and all budgets, schedules, certificates, confirmations, rent
rolls and other materials submitted to Agent in connection with or in
furtherance of this Agreement by or on behalf of Borrower, Subsidiary Guarantor
or Guarantor fully and fairly state in all material respects the matters with
which they purport to deal, and neither misstate any material fact nor,
separately or in the aggregate, fail to state any material fact necessary to
make the statements made not misleading;

(h) [Intentionally Omitted];

(i) [Intentionally Omitted];

(j) [Intentionally Omitted];

(k) [Intentionally Omitted];

(l) The Loans, including interest rate, fees and charges as contemplated hereby,
are a business loan; and the Loans do not, and when disbursed will not, violate
the provisions of the usury laws of the State, any consumer credit laws or the
usury laws of any state which may have jurisdiction over this transaction,
Borrower or any property securing the Loans;

(m) Except as disclosed on a current rent roll or estoppel certificates
delivered to Agent in connection with the acquisition of a Collateral Pool
Property, the Major Leases of such Collateral Pool Property are in full force
and effect; no defaults have occurred thereunder; no tenant under any such Major
Lease has a right of set-off against payment of rent due thereunder; no events
or circumstances will exist which, with the passage of time or the giving of
notice, or both, would constitute a default under such Major Lease; and, to
Borrower’s knowledge, enforcement of such Major Leases by Borrower or by Agent
pursuant to an exercise of Agent’s rights under the Assignment of Rents (as
defined in Section 7.3(c)) are subject to no defenses of any kind;

(n) Intentionally Omitted;

(o) Intentionally Omitted;

(p) Each member of the ERISA Group is in compliance with its obligations under
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect on such member’s financial condition. As of the
agreement date hereof, no member of the ERISA Group has (i) sought a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan, (ii) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under Title
IV of ERISA other than a liablity to the PBGC for premiums under Section 4007 of
ERISA.

(q) None of the assets of the Borrower, any other Obligor or their respective
Subsidiaries constitute “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder. The
execution, delivery and performance of this Agreement and the other Loan
Documents, and the borrowing and repayment of amounts hereunder, do not and will
not constitute “prohibited transactions” under ERISA or the Internal Revenue
Code.

(r) Intentionally omitted.

(s) None of the Borrower, any other Obligor or any of their respective
Subsidiaries, is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party except for certain state “blue sky”
laws which may prohibit Guarantor from borrowing in excess of 300% of its “Net
Assets” unless approved by a majority of the independent directors of Parent and
disclosed in the next quarterly report of the Parent along with a justification
for the excess;

(t) Intentionally Omitted;

(u) Guarantor is the sole general partner of Borrower and owns free of any
consensual liens not less than a 99.0% Equity Interest in Borrower as a general
and limited partner thereof;

(v) The transaction evidenced by this Agreement and the other Loan Documents is
in the best interests of the Borrower and the other Obligors. The direct and
indirect benefits to inure to the Borrower and the other Obligors pursuant to
this Agreement and the other Loan Documents constitute “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower and the other Obligors pursuant to this Agreement
and the other Loan Documents, and but for the willingness of Guarantor and each
Subsidiary Guarantor to guaranty the Obligations, the Borrower would be unable
to obtain the financing contemplated hereunder which financing will enable the
Borrower and the other Obligors to have available financing to conduct and
expand their business. The Borrower and the other Obligors each receives a
benefit from the availability of credit under this Agreement to the Borrower;
and

(w) With respect to a Collateral Pool Property, such Collateral Pool Property,
and all major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear. Such Collateral Pool Property, and the use and operation thereof,
are in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including without limitation, laws, regulations and ordinances relating to
zoning, building codes, subdivision, fire protection, health, safety,
handicapped access, historic preservation and protection, wetlands, tidelands,
and applicable Environmental Laws. Except as disclosed to Agent in writing prior
to the acceptance of such Collateral Pool Property as Collateral, the zoning
laws permit use of the improvements on such Collateral Pool Property for its
current use without reliance on any “grandfathering” or non-conforming use
provisions of applicable zoning laws. There is such number of parking spaces on
the lot or lots on which such Collateral Pool Property is located as is adequate
under the zoning laws and regulations to permit use of such Collateral Pool
Property for its current use. There are no outstanding notices, suits, orders,
decrees or judgments relating to zoning, building use and occupancy, fire,
health, sanitation or other violations affecting, against, or with respect to,
such Collateral Pool Property or any part thereof. All water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of such
Collateral Pool Property are installed to the property lines of such Collateral
Pool Property through dedicated public rights of way or through perpetual
private easements and are connected to the buildings located thereon with valid
permits and are adequate to service such buildings in compliance with applicable
law. The streets abutting such Collateral Pool Property are dedicated and
accepted public roads, to which such Collateral Pool Property has direct access,
or are perpetual private ways (with direct access to public roads) to which such
Collateral Pool Property has direct access approved by the Agent and with
respect to which the applicable Security Instrument creates a valid and
enforceable first lien. All private ways providing access to such Collateral
Pool Property are zoned in a manner which will permit access to such Collateral
Pool Property over such ways by trucks and other commercial and industrial
vehicles. There are no unpaid or outstanding real estate or other taxes or
assessments on or against such Collateral Pool Property which are payable by the
Borrower or any Subsidiary Guarantor (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement). Such Collateral Pool Property is separately assessed for
purposes of real estate tax assessment and payment. No abatement proceedings are
pending with reference to any real estate taxes assessed against such Collateral
Pool Property, other than with respect to taxes which have been paid under
protest and which are being contested in good faith in accordance with the terms
of this Agreement. There are no pending, or to the knowledge of Borrower
threatened or contemplated, eminent domain proceedings against such Collateral
Pool Property. Such Collateral Pool Property is not now materially damaged as a
result of any fire, explosion, accident, flood or other casualty. Neither the
Borrower nor any of the Subsidiary Guarantors has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to such Collateral Pool Property or canceling or threatening to cancel
any policy of insurance, and such Collateral Pool Property complies with the
material requirements of all of the Borrower’s and the Subsidiary Guarantors’
applicable insurance carriers. Except as disclosed to Agent in writing, the
Borrower has no management agreements for such Collateral Pool Property and
there are no material agreements pertaining to such Collateral Pool Property or
the operation or maintenance thereof other than as described in this Agreement
(including the Schedules hereto) or the title policies to be delivered to Agent;
and no Person or entity has any right or option to acquire such Collateral Pool
Property or any portion thereof or interest therein. Such Collateral Pool
Property constitutes a separate parcel which has been properly subdivided in
accordance with all applicable State and local laws, regulations and ordinances
to the extent required thereby. To Borrower’s knowledge, there are no approvals,
consents, licenses, certificates of occupancy, permits, utility installations
and connections, curb cuts and street openings, required by Applicable Laws,
rules, ordinances or regulations or any agreement affecting such Collateral Pool
Property for the maintenance, operation, servicing and use of such Collateral
Pool Property for its current use which have not been granted, effected, or
performed and completed (as the case may be), or any fees or charges therefor
which have not been fully paid, or which are no longer in full force and effect.

2.2 Continuation of Representations and Warranties. The Borrower hereby
covenants, warrants and agrees that the representations and warranties made in
Section 2.1 hereof shall be and shall remain true and correct at the time of the
Loan Opening and at all times thereafter so long as any part of the Loan shall
remain outstanding. Each Request For Advance shall constitute a reaffirmation
that these representations and warranties are true as of the date of such
Request For Advance and will be true on the date of the Advance. Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, the
representations and warranties contained in Section 2.1(m) and (w) relating to a
Collateral Pool Property shall only be deemed to me made, and required to be
true and correct, only at each time the Borrower delivers a Compliance
Certificate to Agent or a Property not previously deemed a Collateral Pool
Property is deemed a Collateral Pool Property.

ARTICLE 3

AMOUNT AND TERMS OF COMMITMENTS; LETTERS OF CREDIT

3.1 Agreement to Lend and to Borrow; Notes.

(a) Subject to the conditions and upon the terms provided for in this Agreement,
each Bank severally agrees to make Loans to Borrower on a revolving basis in an
aggregate principal amount not to exceed the amount of the Commitment of such
Bank indicated on Schedule 3.1 hereto. The Loans may from time to time be
(i) LIBOR Loans, (ii) Base Rate Loans, or (iii) a combination thereof, as
determined by Borrower and notified to Agent in accordance with the terms
hereof. The Loans are revolving loans and principal amounts advanced by the
Banks and repaid by Borrower may be reborrowed again from time to time prior to
the Maturity Date, provided no Event of Default or Unmatured Event of Default
exists and in no event shall (i) the principal amount outstanding at any time
exceed the Borrowing Base Loan Amount or (ii) the outstanding Permitted
Investment Advances exceed sixty percent (60%) of the Commitment Amount.

(b) The Loans made by each Bank shall be evidenced by a Note of Borrower,
substantially in the form of ExhibitA hereto, with appropriate insertions
therein as to payee, date and principal amount, payable to the order of such
Bank. The date, amount and type of each Loan and payment or prepayment of
principal with respect thereto, each continuation thereof, each conversion of
all or a portion thereof to another type and, in the case of LIBOR Loans, the
length of each Interest Period with respect thereto shall be recorded by each
Bank on its books and (prior to any transfer of its Note or, at the discretion
of each Bank, at any other time) endorsed by each Bank, on the schedules annexed
to and constituting a part of its Note. Each such recordation shall constitute
prima facie evidence of the accuracy of the information so recorded in the
absence of manifest error. The Note of each Bank shall (i) be dated the date
hereof or, if a Bank’s interest is hereafter assigned, the effective date of
such assignment, (ii) be stated to mature on the Maturity Date, and (iii)
provide for the payment of interest in accordance with Article 4 hereof.

(c) No portion of any Loan shall be funded with plan assets of (i) any employee
benefit plan subject to Title I of ERISA, (ii) any plan covered by Section 4975
of the Code, or (iii) any government plan subject to state laws that are
comparable to Title I of ERISA or Section 4975 of the Code.

3.2 Increase in Commitment Amount. Subject to the terms of this Section, during
the period expiring twenty-four (24) months after the Loan Opening Date, the
Borrower shall have the right to request an increase in the aggregate amount of
the Commitment Amount by providing written notice to the Agent, which notice
shall be irrevocable once given; provided that (a) the aggregate amount of such
increases in the Commitment Amount pursuant to this Section shall not exceed
$70,000,000.00 (the “Available Increase Amount”); (b) Borrower may not exercise
its rights pursuant to this Section 3.2 more than three (3) times; and
(c) Borrower may not exercise its rights under this Section 3.2 if there are
less than six (6) full months to the Maturity Date. Each such increase in the
Commitment Amounts must be an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof. The Agent shall promptly
notify each Bank of such request. Each existing Bank shall have the right to
increase its Commitment by an amount so that such Bank’s Pro Rata Share shall
not be decreased as a result of such requested increase in the Commitment. All
other allocations of such requested increase shall be subject to the approval of
the Agent. Each Bank shall notify the Agent within fifteen (15) Business Days
after receipt of the Bank’s notice whether such Bank wishes to increase the
amount of its Commitment. If a Bank fails to deliver any such notice to the Bank
within such time period, then such Bank shall be deemed to have declined to
increase its Commitment. Notwithstanding anything herein to the contrary, no
Bank shall be required to increase its Commitment. As a condition to any
increase in the Commitment, the Borrower shall pay to the Agent such fees as it
may require in connection with the arrangement of such increase, and to the Bank
acquiring such increase such fees as they may require in connection therewith,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances. In the event a new Bank or Banks become a party to this
Agreement, or if any existing Bank agrees to increase its Commitment, such Bank
shall on the date it becomes a Bank hereunder (or increases its Commitment, in
the case of an existing Bank) (and as a condition thereto) purchase from the
other Banks its Pro Rata Share (as determined after giving effect to the
increase of Commitments) of any outstanding Loans, by making available to the
Agent for the account of such other Banks at the principal office, in same day
funds, an amount equal to the sum of (a) the portion of the outstanding
principal amount of such Loans to be purchased by such Bank plus (b) the
aggregate amount of payments previously made by the other Banks under
Section 3.6(f) of this Agreement which have not been repaid, and the Borrower
shall pay to such other Banks interest accrued and unpaid to and as of such date
on such portion of the outstanding principal amount of such Loans. The Borrower
shall also pay to the Banks amounts payable, if any, to such Banks under
Section 4.11 as a result of the prepayment of any such Loans. No increase of the
Commitments may be effected under this Section if either (x) an Unmatured
Default or Event of Default shall be in existence on the effective date of such
increase or (y) any representation or warranty made or deemed made by or on
behalf of the Borrower or any other Obligor in any Loan Document is not (or
would not be) true or correct in all material respects on the effective date of
such increase (except for representations or warranties which expressly relate
solely to an earlier date). In addition, as a condition to the effectiveness of
any increase, the Borrower, each Subsidiary Guarantor and the Guarantor shall
execute and deliver to Agent and the Banks such additional documents (including,
without limitation, amendments to the Security Instruments), instruments,
certifications and opinions as the Agent may reasonably require, and the
Borrower shall pay the cost of any mortgagee’s title insurance policy or any
endorsement or update thereto or any updated title and UCC searches, all
recording costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are demanded or payable in connection with such increase; provided,
however, neither Borrower nor any Subsidiary Guarantor shall be required to
modify such Security Instruments if such Collateral Pool Property is subject to
a mortgage recording tax nor shall the Borrower or such Subsidiary Guarantor be
required to increase the amount of any title policies covering any of the
Collateral Pool Properties. In connection with any increase in the aggregate
amount of the Commitments pursuant to this Section, (A) any Bank becoming a
party hereto shall execute such documents and agreements as the Agent may
reasonably request and (B) the Borrower shall make appropriate arrangements so
that each new Bank, and any existing Bank increasing its Commitment, receives a
new or replacement Note, as appropriate, in the amount of such Bank’s Commitment
contemporaneously with of the effectiveness of the applicable increase in the
aggregate amount of Commitment Amount. Upon the effective date of the increase
in the Commitment Amount pursuant to this Section 3.2, each Note being affected
shall be amended and restated to reflect the new aggregate Commitment Amount.

3.3 Commitments Several. The failure of any Bank to make a requested Loan on any
date shall not relieve any other Bank of its obligation (if any) to make a Loan
on such date, but no Bank shall be responsible for the failure of any other Bank
to make any Loan to be made by such other Bank.

3.4 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Bank shall have an obligation to make any Loan or to permit the continuation
of or any conversion into any LIBOR Loan, and the Issuing Bank shall not have
any obligation to issue any Letter of Credit, if an Event of Default or an event
exists which, with notice or the passage of time would constitute an Event of
Default.

3.5 Purpose of Loans. The Loans shall be used to pay Acquisition Costs for
Properties acquired by Borrower and, provided no Unmatured Event of Default or
Event of Default has occurred and is continuing, for any other lawful purposes.

3.6 Letter of Credit Procedures.

(a) The Issuing Bank will issue standby letters of credit, in each case
containing such terms and conditions as are permitted by this Agreement and are
reasonably satisfactory to the Issuing Bank (each, a “Letter of Credit”), at the
request of and for the account of Borrower from time to time before the date
which is 30 days prior to the Maturity Date and as more fully set forth below;
provided that the aggregate stated amount of all Letters of Credit shall not at
any time exceed $10,000,000.00. Each Bank agrees to purchase a participation in
each Letter of Credit. The Commitment amount available for disbursement shall be
reduced by the aggregate amount of all outstanding Letters of Credit.

(b) The Borrower shall give notice to Agent and the Issuing Bank of the proposed
issuance of each Letter of Credit on a Business Day which is at least three
(3) Business Days (or such lesser number of days as Agent and the Issuing Bank
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by an L/C Application, duly executed by the Borrower and in all
respects satisfactory to Agent and the Issuing Bank, together with such other
documentation as Agent or the Issuing Bank may request in support thereof, it
being understood that each L/C Application shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, the expiration
date of such Letter of Credit (which shall not be later than thirty days prior
to the Maturity Date) and whether such Letter of Credit is to be transferable in
whole or in part. So long as the Issuing Bank has not received written notice
that the conditions precedent for disbursements set forth in Article 7 have not
been satisfied or waived in writing, the Issuing Bank shall issue such Letter of
Credit on the requested issuance date. The Issuing Bank shall promptly advise
Agent of the issuance of each Letter of Credit and of any amendment thereto,
extension thereof or event or circumstance changing the amount available for
drawing thereunder. In the event of any inconsistency between the terms of any
L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.

(c) Concurrently with the issuance of each Letter of Credit, the Issuing Bank
shall be deemed to have sold and transferred to each other Bank, and each other
Bank shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such other Bank’s Pro Rata Share,
in such Letter of Credit and the Borrower’s reimbursement obligations with
respect thereto. For the purposes of this Agreement, the unparticipated portion
of each Letter of Credit shall be deemed to be the Issuing Bank’s
“participation” therein. The Issuing Bank hereby agrees, upon request of Agent
or any Bank, to deliver to Agent or such Bank a list of all outstanding Letters
of Credit issued by the Issuing Bank, together with such information related
thereto as Agent or such Bank may reasonably request.

(d) The Borrower hereby unconditionally and irrevocably agrees to reimburse the
Issuing Bank for each payment or disbursement made by the Issuing Bank under any
Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, within three (3) Business Days of the date that such payment or
disbursement is made. Any amount not reimbursed on the date of such payment or
disbursement shall bear interest from the date of such payment or disbursement
to the date that the Issuing Bank is reimbursed by the Borrower therefor,
payable on demand, at a rate per annum equal to the Base Rate from time to time
in effect plus the Applicable Margin from time to time in effect. The Issuing
Bank shall notify the Borrower and Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Bank to so notify the Borrower shall not affect the
rights of the Issuing Bank or the Banks in any manner whatsoever.

(e) In determining whether to pay under any Letter of Credit, the Issuing Bank
shall not have any obligation to the Borrower or any Bank other than to confirm
that any documents required to be delivered under such Letter of Credit have
been delivered and appear to comply on their face with the requirements of such
Letter of Credit. Any action taken or omitted to be taken by the Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence and willful misconduct, shall not impose upon the
Issuing Bank any liability to the Borrower or any Bank and shall not reduce or
impair the Borrower’s reimbursement obligations set forth in Section 3.6(d)
above or the obligations of the Banks pursuant to Section 3.6(f) below.

(f) If the Issuing Bank makes any payment or disbursement under any Letter of
Credit and the Borrower has not reimbursed the Issuing Bank in full for such
payment or disbursement by 11:00A.M., Chicago, Illinois time, on the date of
such payment or disbursement, or if any reimbursement received by the Issuing
Bank from the Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of the Borrower or otherwise, each other Bank shall
be obligated to pay to Agent for the account of the Issuing Bank, in full or
partial payment of the purchase price of its participation in such Letter of
Credit, its Pro Rata Share of such payment or disbursement (but no such payment
shall diminish the obligations of the Borrower under Section 3.6(d)), and, upon
notice from the Issuing Bank, Agent shall promptly notify each other Bank
thereof. Each other Bank irrevocably and unconditionally agrees to so pay to
Agent in immediately available funds for the Issuing Bank’s account the amount
of such other Bank’s Pro Rata Share of such payment or disbursement. If and to
the extent any Bank shall not have made such amount available to Agent by 1:00
P.M., Chicago, Illinois time, on the Business Day on which such Bank receives
notice from Agent of such payment or disbursement (it being understood that any
such notice received after noon, Chicago, Illinois time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Bank agrees to pay interest on such amount to Agent for the Issuing Bank’s
account forthwith on demand, for each day from the date such amount was to have
been delivered to Agent to the date such amount is paid, at a rate per annum
equal to (i) for the first three days after demand, the Federal Funds Rate from
time to time in effect, and (ii) thereafter, the Base Rate from time to time in
effect. Any Bank’s failure to make available to Agent its Pro Rata Share of any
such payment or disbursement shall not relieve any other Bank of its obligation
hereunder to make available to Agent such other Bank’s Pro Rata Share of such
payment, but no Bank shall be responsible for the failure of any other Bank to
make available to Agent such other Bank’s Pro Rata Share of any such payment or
disbursement.

3.7 Letter of Credit Fees.

(a) Borrower agrees to pay to Agent for the account of each Bank a letter of
credit fee for each Letter of Credit issued by the Issuing Bank equal to the L/C
Fee Rate in effect from time to time multiplied by such Bank’s Pro Rata Share
(as adjusted from time to time) (computed for the actual number of days elapsed
on the basis of a year of 360 days); provided that the L/C Fee Rate shall be
increased by four percent (4.00%) at any time that an Event of Default exists.
Such letter of credit fee shall be payable in arrears on the last day of each
calendar quarter and on the Maturity Date (or such earlier date on which such
Letter of Credit expires or is terminated) for the period from the date of the
issuance of each Letter of Credit (or the last day on which the letter of credit
fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.

(b) In addition, with respect to each Letter of Credit, Borrower agrees to pay
to the Issuing Bank, for its own account, (i) such fees and expenses as the
Issuing Bank customarily requires in connection with the issuance, negotiation,
processing and/or administration of letters of credit in similar situations and
(ii) a letter of credit fronting fee in .125% of the face amount of each Letter
of Credit such fee to be payable at the time of issuance of such Letter of
Credit.

3.8 Non-Use Fees. Borrower agrees to pay to the Agent for the account of each
Bank a non-use fee, for the period from the Loan Closing Date to the Maturity
Date, as the same may be extended, at the rate of 0.20% per annum of the average
daily unused amount of the Commitment Amount in each calendar quarter and each
portion thereof beginning with the calendar quarter ending on December 31, 2007.
For purposes of calculating usage under this Section, the Commitment Amount
shall be deemed used to the extent of the sum of (a) the aggregate outstanding
principal amount of the Loans, plus (b) the amount of all outstanding Letters of
Credit. Such non-use fee shall be payable in arrears on the first day of each
calendar quarter and on the Maturity Date for any period then ending for which
such non-use fee shall not have previously been paid. The non-use fee shall be
computed for the actual number of days elapsed on the basis of a year of
360 days.

ARTICLE 4

PRINCIPAL, INTEREST; SPECIAL PROVISIONS FOR LIBOR LOANS

4.1 Interest Rates. Borrower promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Applicable
Margin from time to time in effect; and

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate (Reserve Adjusted) applicable to each Interest Period
for such Loan plus the Applicable Margin from time to time in effect;

provided that at any time an Event of Default exists, the interest rate
applicable to each Loan shall be increased by four percent (4.00%) (the “Default
Rate”). The Applicable Margin shall be adjusted as of the earlier of (i) the
date Borrower is required to deliver each quarterly Compliance Certificate or
(ii) the date such Compliance Certificate is delivered.

4.2 Payment of Principal and Interest.

(a) Accrued interest on each Base Rate Loan and each LIBOR Loan shall be payable
in arrears on the first day of each calendar month and at maturity. The
outstanding principal balance on all Loans made by the Banks hereunder shall be
due and payable in full on the Maturity Date. After maturity, accrued interest
on all Loans shall be payable on demand.

(b) Prior to the occurrence of an Event of Default, all payments and prepayments
on account of the indebtedness evidenced by the Notes shall be applied as
follows: (i) first, to fees, expenses, costs and other similar amounts then due
and payable to the Banks, (ii) second, to accrued and unpaid interest on the
principal balance of the Notes, (iii) third, to the payment of principal due in
the month in which the payment or prepayment is made, if any, (iv) fourth, to
any escrows, impounds or other amounts which may then be due and payable under
the Loan Documents, (v) fifth, to any other amounts then due the Banks hereunder
or under any of the Loan Documents, and (vi) last, to the unpaid principal
balance of the Notes. After an Event of Default has occurred and is continuing,
payments shall be applied as required under applicable law and in the absence of
any such requirements, payments may be applied to amounts owed hereunder and
under the Loan Documents in such order as Agent shall determine, in its sole
discretion.

(c) All payments of principal (including prepayments) and accrued interest shall
be paid by wire transfer or check in United States Dollars, to Agent, for the
account of the Banks, at such place as Agent may from time to time direct, and
in the absence of such direction, then at the offices of Agent at 135 South
LaSalle Street, 12th Floor, Chicago, Illinois 60603. Payment made by check shall
be deemed paid on the date Agent receives such check; provided, however, that if
such check is subsequently returned to Agent unpaid due to insufficient funds or
otherwise, the payment shall not be deemed to have been made and shall continue
to bear interest until collected. Notwithstanding the foregoing, the final
payment due under the Notes must be made by wire transfer or other immediately
available funds.

(d) If any payment of interest or principal due hereunder is not made within
five days after such payment is due in accordance with the terms hereof (other
than upon accelaration or on the Maturity Date), then, in addition to the
payment of the amount so due, Borrower shall pay to Agent a “late charge” of
five cents for each whole dollar so overdue to defray part of the cost of
collection and handling such late payment. Borrower agrees that the damages to
be sustained by the holder hereof for the detriment caused by any late payment
are extremely difficult and impractical to ascertain, and that the amount of
five cents for each one dollar due is a reasonable estimate of such damages,
does not constitute interest, and is not a penalty.

(e) Base Rate Loans may be prepaid either in whole or in part at any time and
from time to time without penalty or premium upon one (1) Business Day prior
notice to Agent. LIBOR Loans may be prepaid either in whole or in part at any
time and from time to time without penalty or premium upon three (3) Business
Days prior notice to Agent; provided, however, that if a LIBOR Loan is prepaid
on a date other than the last day of the applicable Interest Period, it shall be
accompanied by any amounts due under Section 4.11 hereof.

4.3 Various Types of Loans; Setting and Notice of LIBOR Rates.

(a) Each Loan shall be divided into tranches which are either a Base Rate Loan
or a LIBOR Loan (each a “type” of Loan), as Borrower shall specify in the
Request For Advance pursuant to Section 7.3 hereof. Base Rate Loans and LIBOR
Loans may be outstanding at the same time, provided that not more than eight
(8) different tranches of LIBOR Loans shall be outstanding at any one time. All
borrowings, conversions and repayments of Loans shall be effected so that each
Bank will have a pro rata share (according to its Pro Rata Share) of all Loans.
Each LIBOR Loan shall be in an aggregate initial amount of at least Five Hundred
Thousand and 00/100 Dollars ($500,000.00).

(b) The applicable LIBOR Rate for each Interest Period shall be determined by
the Agent, and notice thereof shall be given by the Agent promptly to Borrower
and each Bank. The Agent shall, upon written request of Borrower or any Bank,
deliver to Borrower or such Bank a statement showing the computations used by
the Agent in determining any applicable LIBOR Rate hereunder.

4.4 Conversion and Continuation Procedures.

(a) Borrower may elect from time to time to convert LIBOR Loans to Base Rate
Loans by giving Agent at least three (3) Business Days prior irrevocable written
notice of such election no later than 11:00 A.M. Chicago, Illinois time,
provided that any such conversion of LIBOR Loans may only be made on the last
day of an Interest Period with respect thereto or shall be subject to payment of
all applicable breakage costs under Section 4.11 if paid prior thereto. Borrower
may elect from time to time to convert Base Rate Loans to LIBOR Loans by giving
Agent at least three Business Days prior irrevocable written notice of such
election. Any such notice of conversion to LIBOR Loans shall specify the length
of the initial Interest Period or Interest Periods therefor. Upon receipt of any
such written notice, Agent shall promptly notify each Bank thereof. All or any
part of outstanding LIBOR Loans and Base Rate Loans may be converted as provided
herein, provided that (i) no Loan may be converted into a LIBOR Loan when any
Event of Default has occurred and is continuing and Agent has or the Required
Banks have determined that such a conversion is not appropriate, and (ii) no
Loan may be converted into a LIBOR Loan after the date that is one month prior
to the Maturity Date.

(b) Any LIBOR Loans may be continued as such upon the expiration of the then
current Interest Period with respect thereto by Borrower giving notice to Agent,
in accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no LIBOR Loan may be continued as such (i) when any
Event of Default has occurred and is continuing and Agent has or the Required
Banks have determined that such a continuation is not appropriate, or (ii) after
the date that is one month prior to the Maturity Date and provided, further,
that if Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period.

4.5 Computation of Interest and Fees.

(a) Fees and interest shall be calculated on the basis of a 360 day year for the
actual days elapsed in any portion of a month in which interest is due. Interest
on Base Rate Loans and LIBOR Loans shall not exceed the maximum amount permitted
under applicable law. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, or the Eurocurrency Reserve Percentage, shall become
effective as of the opening of business on the day on which such change becomes
effective.

(b) Each determination of an interest rate by Agent pursuant to any provision of
this Agreement shall be conclusive and binding upon the parties hereto in the
absence of manifest error.

4.6 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, (a) Agent shall have determined (which determination shall be
conclusive, absent manifest error) that (i) United States dollar deposits in the
principal amount, and for periods equal to the Interest Period for funding any
LIBOR Loan are not available in the London Interbank Eurodollar market in the
ordinary course of business, or (ii) by reason of circumstances affecting the
London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the LIBOR Rate to be applicable to the relevant LIBOR Loan, or
(b) Agent shall have received notice from the Required Banks that the LIBOR Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Banks (as conclusively certified by such Banks)
of making or maintaining their affected Loans during such Interest Period, Agent
shall give telecopy or telephonic notice thereof to Borrower and Banks as soon
as practicable thereafter and, so long as such circumstances shall continue,
(A) no Bank shall be under any obligation to make any LIBOR Loans or convert any
Base Rate Loans into LIBOR Loans, and (B) on the last day of the current
Interest Period for each LIBOR Loan, such Loan, unless then repaid in full,
shall automatically convert to a Base Rate Loan, without further demand,
presentment, protest or notice of any kind, all of which are hereby waived by
the Borrower.

4.7 Pro Rata Treatment and Payments. Each borrowing by Borrower from the Banks
hereunder, and each payment by Borrower on account of any fees hereunder, shall
be made pro rata according to the respective Pro Rata Shares of the Banks. Each
payment (including each prepayment) by Borrower on account of principal of and
interest on the Loans shall be made pro rata according to the respective
outstanding principal amounts of the Loans then held by the Banks. All payments
(including prepayments) to be made by Borrower hereunder and under the Notes,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., Chicago,
Illinois time, on the due date thereof. Agent shall distribute such payments to
the Banks promptly upon receipt in like funds as received. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

4.8 Illegality. Notwithstanding any other provision herein, if Agent shall have
reasonably determined that any Regulatory Change shall make it unlawful for any
Bank to make or maintain LIBOR Loans as contemplated by this Agreement, Agent
shall give notice of such determination to Borrower and each Bank and (A) the
commitment of such Bank hereunder to make LIBOR Loans, continue LIBOR Loans as
such and convert Base Rate Loans to LIBOR Loans shall forthwith be canceled and
(B) the LIBOR Loans then outstanding, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such LIBOR Loans or within such earlier period as
required by law. If any such conversion of a LIBOR Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrower shall pay to each Bank such amounts, if any, as may be required
pursuant to Section 4.11.

4.9 Legal Requirements.

(a) If any Regulatory Change made subsequent to the date hereof shall:

(i) subject any Bank to any tax of any kind whatsoever with respect to this
Agreement, any Note or any LIBOR Loan made by it, or change the basis of
taxation of payments to such Bank in respect thereof (except for Non-Excluded
Taxes covered by Section 4.10 and changes in the rate of tax on the overall net
income of such Bank);

(ii) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the LIBOR Rate; or

(iii) impose on such Bank any other condition regarding the LIBOR Loans or any
Banks’ funding thereof;

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank in good faith deems to be material, of making,
converting into, continuing or maintaining LIBOR Loans or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, Borrower shall
promptly pay such Bank, upon its demand, any additional amounts necessary to
compensate such Bank for such increased cost or reduced amount receivable.

(b) If any Bank shall have determined that any Regulatory Change regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Bank or any corporation controlling such Bank with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any Governmental Authority, in any such case made subsequent to the date
hereof, does or shall have the effect of reducing the rate of return on such
Bank’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Bank or such corporation could have
achieved but for such change or compliance (taking into consideration such
Bank’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Bank to be material, then from time to time, after
submission by such Bank to Borrower (with a copy to Agent) of a written request
therefor, Borrower shall pay to such Bank such additional amount or amounts as
will compensate such Bank for such reduction.

(c) If any Bank becomes entitled to claim any additional amounts pursuant to
this subsection, it shall promptly notify Borrower, with a copy to Agent, of the
event by reason of which it has become so entitled, such notice to be
accompanied by a certificate setting forth in reasonable detail such Bank’s
calculation of any additional amounts payable pursuant to this subsection
submitted by such Bank to Borrower such certificate shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Notes and all other amounts payable hereunder.

(d) Notwithstanding anything to the contrary contained in this subsection,
Borrower shall not be required to pay any additional amounts to any Bank
pursuant to this subsection (i) one hundred and eighty (180) days after any such
Regulatory Change takes effect or (ii) to the extent such additional amounts
result from such Bank’s negligence.

4.10 Taxes.

(a) All payments made by Borrower under this Agreement and any Note shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on Agent or any Bank as a result of a present or former connection between Agent
or such Bank and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from Agent or such Bank having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any Note). If any such non-excluded taxes, levies, imposts,
duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are
required to be withheld from any amounts payable to Agent or any Bank hereunder
or under any Note, the amounts so payable to Agent or such Bank shall be
increased to the extent necessary to yield to Agent or such Bank (after payment
of all Non-Excluded Taxes) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in this Agreement, provided, however,
that Borrower shall not be required to increase any such amounts payable to any
Bank that is not organized under the laws of the United States of America or a
state thereof if such Bank fails to comply with the requirements of paragraph
(b)of this subsection. Whenever any Non-Excluded Taxes are payable by Borrower,
as promptly as possible thereafter Borrower shall send to Agent for its own
account or for the account of such Bank, as the case may be, a certified copy of
an original official receipt received by Borrower showing payment thereof. If
Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing
authority or fails to remit to Agent the required receipts or other required
documentary evidence, Borrower shall indemnify Agent and the Banks for any
incremental taxes, interest or penalties that may become payable by Agent or any
Bank as a result of any such failures. The agreements in this subsection shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. Notwithstanding anything to the contrary
contained in this subsection, Borrower shall not be required to pay any
additional amounts to any Bank pursuant to this subsection to the extent such
additional amounts result from such Bank’s negligence.

(b) Each Bank that is not incorporated under the laws of the United States of
America or a state thereof shall:

(i) deliver to Borrower and Agent (A) two duly completed copies of United States
Internal Revenue Service Form 1001 or 4224, or successor applicable form, as the
case may be, and (B) an Internal Revenue Service Form W-8 or W-9, or successor
applicable form, as the case may be;

(ii) deliver to Borrower and Agent two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by Borrower or Agent; unless in
any such case an event (including, without limitation, any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise by required which renders all such forms inapplicable or which would
prevent such Bank from duly completing and delivering any such form with respect
to it and such Bank so advises Borrower and Agent. Such Bank shall certify
(i) in the case of a Form 1001 or 4224, that it is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes and (ii) in the case of a Form W-8 or W-9, that it is
entitled to an exemption from United States backup withholding tax. Each party
that shall become a transferee pursuant to Section 11.1 shall, upon the
effectiveness of the related transfer, be required to provide all of the forms
and statements required pursuant to this Section, provided that in the case of a
Participant such Participant shall furnish all such required forms and
statements to Bank from which the related participation shall have been
purchased.

4.11 LIBOR Loan Indemnification. Borrower agrees to indemnify each Bank and to
hold each Bank harmless from any loss or expense which such Bank may sustain or
incur as a consequence of (a) default by Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by Borrower in making any prepayment of LIBOR Loans after Borrower
has given a notice thereof in accordance with the provisions of this Agreement,
or (c) the making of a prepayment of LIBOR Loans on a day which is not the last
day of an Interest Period with respect thereto (collectively, the “Make Whole
Costs”). The Make Whole Costs shall include any and all costs, expenses,
penalties and charges incurred by the Banks as a result thereof (excluding any
loss of profit or margin), plus an amount equal to the excess, if any, of
(i) the amount of interest which would have accrued on the amount so prepaid, or
borrowed, converted or continued, for the period from the time of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of the failure to borrow, convert or
continue, the Interest Period which would have commenced on the date of such
failure) in each case the applicable rate of interest for such Loans provided
herein (excluding, however, the Applicable Margin included thereon, if any) over
(ii) the amount of interest (as reasonably determined by such Bank) which would
have accrued to such Bank on such amount by placing such amount on deposit for a
comparable period with leading banks in the eurodollar deposit market. This
covenant shall survive the termination of this Agreement and the payment of the
Notes and all other amounts due hereunder. Amounts payable pursuant to this
subsection shall be paid to Agent for the account of the applicable Bank, upon
the request of such Bank through Agent and delivery to Borrower of a certificate
setting forth in reasonable detail such Bank’s determination of such amounts. A
determination of any Bank as to the amounts payable pursuant to this subsection
shall be prima facie evidence of such amounts and shall be based upon the
assumption that such Bank funded its loan commitment for LIBOR Loans in the
London Interbank Eurodollar market and using any reasonable attribution or
averaging methods which such Bank deems appropriate and practical, provided,
however, that such Bank is not obligated to accept a deposit in the London
Interbank Eurodollar market in order to charge interest on a LIBOR Loan at the
LIBOR Rate.

4.12 Extension of Maturity Date. Borrower shall have the right to extend the
Maturity Date of the Loan for twelve (12) months to September 10, 2011 on the
following terms and conditions:

(a) Borrower shall deliver notice of such extension (the “Extension Request”) to
Agent not less than forty-five (45) days prior to the Maturity Date;

(b) Borrower shall pay to Agent an extension fee in the amount set forth in the
Fee Letter;

(c) Borrower and Guarantor are in compliance with all of the covenants contained
in Section 9.3 hereof,

(d) No Unmatured Event of Default or Event of Default exists on the date of the
Extension Request or the Maturity Date (as determined without regard to such
Extension Request) and there have been no prior Events of Default under the
Loan, during the term of the Loan;

(e) The representations and warranties made by the Borrower and the other
Obligors in the Loan Documents shall have been true and correct in all material
respects on the date the Extension Request is made and on the Maturity Date (as
determined without regard to such Extension Request) (except to the extent that
such representations and warranties relate solely to an earlier date (in which
case such representations and warranties shall have been true and accurate on
and as of such earlier date)); and

(f) Each Extension Request shall constitute a representation and warranty by the
Borrower that all of the foregoing conditions have been satisfied on the date of
such Extension Request.

4.13 Removal of a Bank. If (a) the obligation of any Bank to make LIBOR Loans or
to continue, or to convert Base Rate Loans into, LIBOR Loans shall be canceled
or suspended pursuant to Section 4.8, (b) a Bank requests compensation pursuant
to Section 4.9, (c) payments to a Bank are required to be increased, or the
Borrower is required to make payments to a Governmental Authority in respect of
amount payable hereunder to a Bank, as a result of Section 4.10, (d) a Bank
becomes a Defaulting Bank or (e) a Bank does not consent to any amendment,
modification or waiver to, or consent regarding, this Agreement or any other
Loan Document which, pursuant to Section 14.2(b) requires the consent of such
Bank, and the Required Banks shall have, or shall have been deemed to have,
consented to such amendment, modification, waiver or consent, then, so long as
no Event of Default or Unmatured Event of Default has occurred (unless otherwise
agreed to by the Agent in its sole discretion) the Borrower may either
(i) demand that such Bank (the “Affected Bank”), and upon such demand the
Affected Bank shall promptly, assign, its Commitment to an Assignee subject to
and in accordance with the provisions of Section 11.1 for a purchase price equal
to the aggregate principal balance of all Loans then owing to the Affected Bank
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to the Affected Bank, or any other amount as may be mutually agreed upon by such
Affected Bank and such Assignee, or (ii) pay to the Affected Bank the aggregate
principal balance of Loans then owing to the Affected Bank plus any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected Bank,
whereupon the Commitment of the Affected Bank shall be terminated and the
Affected Bank shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Bank shall reasonably cooperate in effectuating the
replacement of such Affected Bank under this Section, but at no time shall the
Agent, such Affected Bank nor any other Bank be obligated in any way whatsoever
to initiate any such replacement or to assist in finding an Eligible Assignee.
The exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Bank or any of the other Banks.

ARTICLE 5

LOAN DOCUMENTS

5.1 Loan Documents. As a condition precedent to the Loan Opening, Borrower
agrees that it will deliver the following Loan Documents to Agent, all of which
must be reasonably satisfactory to Agent and Agent’s counsel in form, substance
and execution:

(a) Promissory Notes. Promissory notes dated the date hereof executed by
Borrower and made payable to the order of each Bank in the amount of its
respective initial Commitment in the form of Exhibit A attached hereto.

(b) Guaranty. A Guaranty of Payment (the “Guaranty”), executed by Guarantor to
and for the benefit of Agent, guaranteeing to Agent, on behalf of the Banks,
payment of all amounts due in connection with the Loan.

(c) Intentionally Omitted.

(d) Searches. A report from the appropriate filing officers indicating that no
judgments, tax or other liens, security interests, leases of personalty,
financing statements or other encumbrances (other than those satisfactory to
Agent and liens and security interests in favor of Agent) are of record or on
file encumbering the Borrower or Guarantor, and that there are no judgments, tax
liens, pending litigation or bankruptcy actions outstanding with respect to
Borrower and Guarantor.

(e) Borrower’s Attorney’s Opinion. An opinion of Borrower’s counsel addressing
such issues as Agent may reasonably request, including the following
propositions and questions of law that to the extent the same are customarily
given in the State:

(i) Borrower and Guarantor are duly organized, validly existing and in good
standing to do business in the state of their respective organization and in the
State;

(ii) Each of Borrower and Guarantor has all necessary legal right, power and
authority to conduct its business and to enter into and perform its obligations
under the Loan Documents to which it is a party;

(iii) all necessary corporate, shareholder, membership, partnership approvals,
resolutions and directions have been obtained for the execution by each of
Borrower and Guarantor of the Loan Documents to which it is a party;

(iv) the execution and delivery by each of Borower and Guarantor of the Loan
Documents to which it is a party, the performance thereunder by each of Borrower
and Guarantor will comply with all applicable law and will not violate or
conflict with the instruments under which Borrower or Guarantor is organized or
formed or any applicable material contracts or agreements;

(v) the Loan Documents to which Borrower or Guarantor is a party have been duly
and validly executed and delivered by Borrower or Guarantor, as applicable, and
are enforceable in accordance with their respective terms (subject to bankruptcy
laws and laws pertaining to the exercise of creditors’ rights generally); and

(vi) the making of the Loan, the charging of all interest and fees due
thereunder do not violate any usury laws.

(f) Organizational Documents. If Borrower is a partnership (and if any general
partner of Borrower is a partnership), a copy of the partnership agreement
creating Borrower (and such general partner) certified by a general partner of
such partnership as being a true and correct copy and as otherwise unmodified
and in full force and effect, together with a incumbency certificate showing
specimen signatures for all partners of Borrower executing any Loan Documents.
In addition, if Borrower is a limited partnership (or if any general partner of
Borrower is a limited partnership), a certified copy of the certificate of
limited partnership (and amendments thereto) of such partnership. If Borrower is
a corporation (or if any general partner of Borrower is a corporation), a
current Certificate of Good Standing for Borrower (or that partner) from the
state of incorporation, a certified copy of the Articles of Incorporation and
Bylaws, including all amendments thereto, for Borrower (or that partner) and an
incumbency certificate showing specimen signatures for all officers of Borrower
(or that partner) executing any Loan Documents, and certified copies of director
and shareholder resolutions authorizing execution and delivery of the Loan
Documents. If Borrower is a limited liability company (or if any manager or
general partner of Borrower is a limited liability company), a copy of the
operating agreement creating Borrower (or such manager or partner), certified by
the manager or the controlling member of such entity as being a true and correct
copy and as otherwise unmodified and in full force and effect, together with a
current Certificate of Good Standing for Borrower (and its manager or general
partner) from the state of incorporation, a certified copy of the Articles of
Organization, including all amendments thereto, for Borrower (and its manager or
general partner), a certificate from the manager or controlling member providing
that no certificate of dissolution has been filed, a incumbency certificate
showing specimen signatures for all of the members of Borrower (and its manager
or general partner) executing any Loan Documents and, if necessary, certified
copies of resolutions from the members authorizing execution and delivery of the
Loan Documents. Borrower shall also provide the appropriate organizational
documents for each Subsidiary Guarantor.

(g) Intentionally Omitted.

(h) Additional Documents. Such other papers and documents regarding Borrower or
Guarantor as Agent may reasonably require.

5.2 Termination of Agreement. Borrower agrees that all conditions precedent to
the Loan Opening will be complied with on or prior to the Loan Opening Date. If
all of the conditions precedent to the Loan Opening hereunder shall not have
been performed on or before the Loan Opening Date, the Banks may, at their
option at any time thereafter and prior to the Loan Opening, terminate this
Agreement and all of their obligations hereunder by giving a written notice of
termination from Agent to Borrower. In the event of such termination, Borrower
shall pay all Loan Expenses which have accrued or been charged as of the Loan
Opening Date.

ARTICLE 6

INTENTIONALLY OMITTED

ARTICLE 7

DISBURSEMENTS

7.1 Conditions Precedent to Disbursement of Loan Proceeds. The Loan Opening
shall be made at such time as all of the conditions and requirements of this
Agreement required to be performed by Borrower or other parties prior to the
Loan Opening have been satisfied or performed, unless the same shall have been
waived in writing by Agent; but, subject to Section 5.2, in no event shall the
Loan Opening occur later than the Loan Opening Date. At the Loan Opening, the
Banks shall disburse funds necessary to pay any Loan Expenses then due. No
disbursement of Loan Proceeds shall be made by the Banks to Borrower at any time
unless:

(a) no Event of Default or Unmatured Event of Default has occurred and not been
waived under this Agreement or under any Loan Document;

(b) all representations and warranties made by Borrower to the Banks herein and
otherwise in connection with this Loan continue to be accurate in all material
respects (except to the extent that such representations and warranties relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date));

(c) no litigation or proceedings are pending or threatened (including
proceedings under Title11 of the United States Code) against Borrower, Guarantor
or the Collateral Pool Properties, which litigation or proceedings could
reasonably be expected to have a Material Adverse Affect as determined by the
Required Banks;

(d) if the proposed disbursement is an Acquisition Disbursement, the Loan
Documents applicable to the Properties being acquired and additional
requirements of Section 7.3 hereof have been satisfied;

(e) the Advance shall not cause the aggregate principal amount of all Advances
to exceed the Borrowing Base Loan Amount;

(f) the Advance shall not cause a violation of any of the Financial Covenants
set forth in Section 9.3 hereof; and

(g) Borrower has delivered a Request for Advance and a Compliance Certificate
showing only a calculation of the Financial Covenant set forth in
Section 9.3(f), (g) or (h), as applicable, and the Borrowing Base Loan Amount.

7.2 Borrowing Procedures.

(a) Borrower shall submit a Request for Advance (appropriately completed and
including all documentation required to be attached thereto pursuant to
Section 7.3 hereof) to Agent by 2:00 p.m. Chicago, Illinois time not less than
five (5) Business Days prior to the Borrowing Date specified therein requesting
that the Banks make Loans on the Borrowing Date and specifying (i) the amount to
be borrowed, and (ii) all items to be paid with such advance. Not less than
three (3) Business Days prior to the Borrowing Date Borrower shall notify Agent
in writing (which written notice may be sent via telecopy or email) whether the
Loans are to be LIBOR Loans, Base Rate Loans, or a combination thereof, and if
the Loans are to be entirely or partly LIBOR Loans, the respective amounts of
each such type of Loan and the respective lengths of the initial Interest
Periods therefor. If Borrower selects a LIBOR Loan and the borrowing is not made
on the Borrowing Date for any reason, Borrower shall be liable for any amounts
payable pursuant to Section 4.11 hereof. Agent, no later than two (2) Business
Days prior to the date an advance is to be made, shall (i) notify each Bank
thereof and (ii) send to each Bank a copy of Borrower’s Request For Advance
together with all supporting documentation. Provided all conditions to an
Advance have been satisfied, as determined by Agent, or waived, each Bank will
make the amount of its Pro Rata Share of each borrowing available to Agent for
the account of Borrower at the Chicago office of Agent specified in accordance
with Section 15.9 hereof prior to 11:00 A.M., Chicago, Illinois time on the date
requested by Borrower in funds immediately available to Agent. Each borrowing
will be made available to Borrower by Agent depositing the aggregate amounts
made available to Agent by the Banks directly to any third party to whom an
amount is payable or, in the case of an Acquisition Disbursement, into an escrow
with the applicable Title Insurance Company. The execution of this Agreement by
Borrower constitutes an irrevocable authorization to Agent and the Banks to
advance Loan proceeds as provided in this Section. All sums advanced by direct
payment to third parties shall reduce the Available Commitment, shall be
evidenced by the Notes and shall be secured by the Loan Documents. The Banks
shall have no obligation to make advances of the Loan proceeds more often than
five times in each calendar month. Neither the Banks nor Agent shall have any
obligation to see to the disposition of any direct payments to any Person.

(b) Unless Agent shall have been notified by any Bank prior to the date of any
proposed borrowing that such Bank does not intend to make available to the Agent
the Loan on such date, Agent may assume that such Bank has made such Bank’s Pro
Rata Share of the Loan available to the Agent on such date and Agent in its sole
discretion may, but shall not be obligated to, make available to the Borrower a
corresponding amount on such date. If such corresponding amount is not in fact
made available to Agent by such Bank by 1:00 P.M., Chicago, Illinois time, on
the Business Day of such proposed borrowing (it being understood that any such
notice received after 1:00 P.M., Chicago, Illinois time, on any Business Day
shall be deemed to have been received the immediately following Business Day),
such Bank agrees to pay and the Borrower agrees to repay to Agent within two
Business Days of demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid or repaid to Agent, at the interest
rate applicable to such borrowing. If such Bank shall pay to Agent such amount,
such amount so paid shall constitute such Bank’s Loan, and if both such Bank and
the Borrower shall have paid and repaid, respectively, such corresponding
amount, Agent shall promptly pay over to the Borrower such corresponding amount
in same day funds, but the Borrower shall remain obligated for all interest
thereon to the extent not already paid by the Borrower pursuant to the preceding
sentence. Nothing in this Section 7.2(b)shall be deemed to relieve any Bank of
its obligation hereunder to make its Loan on any date specified in any borrowing
notice.

(c) If a Bank (a “Defaulting Bank”) defaults in making any advance or paying any
other sum due and payable by it hereunder, such sum together with interest
thereon at the interest rate applicable to such borrowing from the date such
amount was due until repaid (such sum and interest thereon as aforesaid referred
to, collectively, as the “Bank Default Obligation”) shall be payable by the
Defaulting Bank (i) to any Bank which elects, at its sole option (and with no
obligation to do so), to fund the amount which the Defaulting Bank failed to
fund or (ii) to Agent or any other Bank which under the terms of this Agreement
is entitled to reimbursement from the Defaulting Bank for the amounts advanced
or expended. Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Bank has repaid the Bank Default Obligation in full, all
amounts which would otherwise be distributed to the Defaulting Bank shall
instead be applied first to repay the Bank Default Obligation (to be applied
first to interest at the Federal Funds Rate and then to principal) until the
Bank Default Obligation has been repaid in full (whether by such application or
by cure by the Defaulting Bank), whereupon such Bank shall no longer be a
Defaulting Bank. Any interest collected from Borrower on account of principal
advanced by any Bank(s) on behalf of a Defaulting Bank shall be paid to the
Bank(s) who made such advance and shall be credited against the Defaulting
Bank’s obligation to pay interest on the amount advanced at the Federal Funds
Rate. If no other Bank funds the amount which the Defaulting Bank was obligated
to fund, then a portion of the Defaulting Bank’s indebtedness hereunder equal to
the Bank Default Obligation shall be subordinated to the indebtedness of
Borrower to the Banks (other than the Defaulting Bank) and shall be repaid only
after payment in full of all other indebtedness hereunder. The provisions of
this Section shall apply and be effective regardless of whether an Event of
Default occurs and is then continuing, and notwithstanding (i) any other
provision of this Agreement to the contrary or (ii) any instruction of Borrower
as to its desired application of payments. Additionally, a Defaulting Bank’s
right to vote on matters which are subject to the consent or approval of the
Banks (other than the Defaulting Bank) shall be suspended until it ceases to be
a Defaulting Bank, and during any such period in which a Defaulting Bank’s
voting rights have been suspended the Required Banks shall be the requisite
percentage of all other entities comprising the Banks. Agent shall be entitled
to (i) withhold or set off, and to apply to the payment of the Bank Default
Obligation any amounts to be paid to such Defaulting Bank under this Agreement,
and (ii) bring an action or suit against such Defaulting Bank in a court of
competent jurisdiction to recover the Bank Default Obligation and, to the extent
such recovery would not fully compensate Bank (other than the Defaulting Bank)
for the Defaulting Bank’s breach of this Agreement, to collect damages. In
addition, the Defaulting Bank shall indemnify, defend and hold Agent and each of
the other Banks harmless from and against any and all claims, actions,
liabilities, damages, costs and expenses (including attorneys’ fees and
expenses), plus interest thereon at the Default Rate, for funds advanced by
Agent or any other Bank on account of the Defaulting Bank or any other damages
such entities may sustain by reason of the Defaulting Bank’s failure or refusal
to abide by its obligations under this Agreement. If a Bank becomes a Defaulting
Bank, Borrower may find a replacement Bank and require the Defaulting Bank to
assign (which a Defaulting Bank shall do upon Borrower’s demand) its interests
to such replacement in accordance with the terms of Section 11.1 of this
Agreement provided that there shall be deducted from the amount that would
otherwise be paid to the Defaulting Bank an amount equal to the Bank Default
Obligation.

(d) Borrower hereby authorizes each Bank to make advances directly to Agent for
payment and reimbursement of all charges, costs and expenses incurred by Agent
in connection with the Loan, including, but not limited to, (i) loan fees in
connection with the Loan (in accordance with the Loan Documents); (ii) all title
examination, survey, escrow, filing, search, recording and registration fees and
charges; (iii) all fees and disbursements of consultants engaged by Borrower
and/or Agent, including the fees and disbursements of architects, engineers and
Agent’s insurance consultant; (iv) all documentary stamp and other taxes and
charges imposed by law on the issuance or recording of any of the Loan
Documents; (v) all appraisal fees; (vi) all title, casualty, liability, payment,
performance or other insurance or bond premiums; (vii) all reasonable fees and
disbursements of legal counsel engaged by Agent in connection with the
origination, negotiation, document preparation, consummation and administration
of the Loan and all reasonable fees and disbursements of legal counsel engaged
by the Agent in connection with the enforcement of this Agreement or any of the
Loan Documents, which, so long as Agent has not engaged outside counsel, shall
also include reasonable attorneys’ fees and time charges of attorneys who may be
employees of the Agent or any affiliate of the Agent and for which Agent has
provided Borrower reasonable documentation of such fees and time charges; and
(viii) any amounts required to be paid by Borrower under this Agreement, any
Security Instrument or any Loan Document after the occurrence of an Event of
Default (all of which are herein referred to as “Loan Expenses”).

7.3 Documents Required for Each Acquisition Disbursement. At least twenty
(20) days (or such shorter period as may be acceptable to Agent) prior to the
date of any Acquisition Disbursement with respect to Potential Collateral,
Borrower shall deliver to Agent, with respect to the Property proposed to be
deemed a Collateral Pool Property (i) a copy of the purchase and sale agreement,
if any; (ii) a certified rent roll and copies of all Major Leases; (iii) upon
Agent’s request, proforma financial projections of the Potential Collateral; and
(iv) such other information as Agent reasonably shall request. At least five
(5) Business Days (or such shorter period as may be acceptable to Agent) prior
to the date of any Acquisition Disbursement with respect to a Property to become
a Collateral Pool Property, Agent shall have received each of the following,
dated (unless otherwise set forth herein) as of the date of such Advance and in
form and substance reasonably satisfactory to Agent:

(a) Borrower’s disbursement request (a “Request For Advance”), in the form
attached hereto as Exhibit B;

(b) A Deed of Trust, Mortgage or Deed to Secure Debt, as applicable for the
State in which such Property is located, Assignment of Leases and Rents and
Leases, Security Agreement, Fixture Filing and Financing Statement (the
“Security Instruments”), duly executed by Borrower or the Subsidiary owning such
Property to and for the benefit of Agent, granting a first lien (subject to
Permitted Exceptions (as defined in the Security Instrument)) on such Property
to Agent for the benefit of the Banks, to secure the Notes, the Loan and all
obligations of Borrower or the Subsidiary Guarantor under the applicable Loan
Documents, owning such Property in connection therewith. Notwithstanding
anything herein to the contrary, Agent shall have the right to revise the
Security Instruments to conform to local recording requirements and to include
such other provisions as Agent determines, in its sole discretion, are necessary
to conform to the laws of the State in which the applicable Property is located
with respect to the creation and perfection of liens and security interests and
the enforcement of remedies. Each Secuirty Instrument shall secure an amount up
to the Commitment Amount, except that, in those juridictions in which there is a
recording or similar tax imposed with respect to mortgage indebtedness, in which
case the Security Instrument shall secure an amount equal to ninety percent
(90%) of the Appraised Value of such Property. All Loan Documents required to be
delivered by in connection with the acquisition of any Property shall be cross
defaulted and cross collateralized and will be modified to meet applicable State
requirements.

(c) An Assignment of Rents and Leases (the “Assignment of Rents”), duly executed
by Borrower or the Subsidiary owning such Property to and for the benefit of
Agent, collaterally assigning to Agent for the benefit of the Banks all of
Borrower’s or the Subsidiary’s rents, leases and profits of such Property as
security for the Notes, and, if Agent so requires, specific collateral
assignments of any particular Major Leases bearing the consent to the assignment
of the lessee whose Lease is so assigned.

(d) Uniform Commercial Code Financing Statements as required by Agent to perfect
all security interests granted by a Security Instrument relating to such
Property.

(e) An Environmental Indemnity Agreement (the “Environmental Indemnity”),
jointly and severally executed by Borrower, Guarantor and the Subsidiary
Guarantor owning such Property to and for the benefit of Agent, on behalf of the
Banks, whereby Borrower, Guarantor and such Subsidiary Guarantor jointly and
severally indemnify the Banks for any loss, cost, damage or expense incurred as
a result of environmental matters at such Property.

(f) Collateral assignments of such agreements, leases, contracts and other
rights or interests of Borrower or the applicable Subsidiary Guarantor as Agent
may reasonably request.

(g) A report from the appropriate filing officers of the State and county in
which each Property being acquired is located, indicating that no judgments, tax
or other liens, security interests, leases of personalty, financing statements
or other encumbrances (other than permitted exceptions to title and other liens
satisfactory to Agent and liens and security interests in favor of Agent) are of
record or on file encumbering such portion of any Property, and that there are
no judgments, tax liens, pending litigation or bankruptcy actions outstanding
with respect to such Subsidary Guarantor.

(h) If such Subsidiary Guarantor is a partnership (and if any general partner of
Subsidiary Guarantor is a partnership), a copy of the partnership agreement
creating such Subsidiary Guarantor (and such general partner) certified by a
general partner of such partnership as being a true and correct copy and as
otherwise unmodified and in full force and effect, together with a incumbency
certificate showing specimen signatures for all partners of such Subsidiary
Guarantor executing any Loan Documents. In addition, if such Subsidiary
Guarantor is a limited partnership (or if any general partner of such Subsidiary
Guarantor is a limited partnership), a certified copy of the certificate of
limited partnership (and amendments thereto) of such partnership. If such
Subsidiary Guarantor is a corporation (or if any general partner of such
Subsidiary Guarantor is a corporation), a current Certificate of Good Standing
for such Subsidiary Guarantor (or that partner) from the state of incorporation
and from the State (if required by applicable law), a certified copy of the
Articles of Incorporation and Bylaws, including all amendments thereto, for such
Subsidiary Guarantor (or that partner) and an incumbency certificate showing
specimen signatures for all officers of such Subsidiary Guarantor (or that
partner) executing any Loan Documents, and certified copies of director and
shareholder resolutions authorizing execution and delivery of the Loan
Documents. If such Subsidiary Guarantor is a limited liability company (or if
any manager or general partner of such Subsidiary Guarantor is a limited
liability company), a copy of the operating agreement creating such Subsidiary
Guarantor (or such manager or partner), certified by the manager or the
controlling member of such entity as being a true and correct copy and as
otherwise unmodified and in full force and effect, together with a current
Certificate of Good Standing for such Subsidiary Guarantor (and its manager or
general partner) from the state of incorporation and the State (if required by
applicable law), a certified copy of the Articles of Organization, including all
amendments thereto, for such Subsidiary Guarantor (and its manager or general
partner), a certificate from the manager or controlling member providing that no
certificate of dissolution has been filed, a incumbency certificate showing
specimen signatures for all of the members of such Subsidiary Guarantor (and its
manager or general partner) executing any Loan Documents and, if necessary,
certified copies of resolutions from the members authorizing execution and
delivery of the Loan Documents.

(i) Certified copies of all Major Leases for the Property being acquired and
such evidence as to the validity thereof, absence of defaults thereunder and
financial ability of the parties thereto to perform as Agent may reasonably
request. In addition, Borrower shall deposit all security deposits required
under Leases with Agent in an account in Borrower’s name, which account is
pledged to Agent pursuant to the Assignment of Rents; provided, however, that
such security deposits may only be applied in accordance with the terms and
conditions of the Leases.

(j) If such Property is to be owned by a Subsidiary that is not already a
Subsidiary Guarantor, a Joinder Agreement executed by the Subsidiary Guarantor
acquiring such Property;

(k) [Intentionally Omitted.]

(l) A marked title commitment or pro forma or a mortgagee’s policy of title
insurance (the “Title Policy”) issued by a reputable national title insurance
company reasonably acceptable to Agent, in form and substance satisfactory to
Agent, (i) insuring Agent (in an amount equal to ninety percent (90%) of the
Appraised Value of such Property) that each Security Instrument constitutes a
valid first mortgage lien on the Subsidiary Guarantor’s interest in the
Property, (ii) containing the following endorsements (to the extent applicable
and available in the state where the applicable Property is located):
comprehensive, zoning 3.1 (with parking and excluding marketability limitation),
tax parcel, contiguity, survey, restrictions, location, subdivision, PUD,
environmental protection lien, usury, doing business, variable interest rate,
aggregate liability/tie in, creditor’s rights, last dollar (first loss), and
such other endorsements and affirmative coverage as reasonably required by
Agent, (iii) with such reinsurance (with direct access provisions) as Agent may
request, and (iv) subject only to the encumbrances reasonably satisfactory to
Agent; and Agent shall also have received evidence that the premiums in respect
of such Title Policy have been paid;

(m) A current survey of the Property by a licensed surveyor reasonably
satisfactory to Agent and such Title Insurance Company, certified to Agent,
Borrower (or Subsidiary Gurantor, as applicable) and the applicable Title
Insurance Company satisfying the requirements set forth herein showing no state
of facts unacceptable to Agent in its reasonable judgment;

(n) A copy of all recorded documents referred to, or listed as exceptions to
title in, the Title Policy referred to in subsection (l) above, and certified
copies of appurtenant easements affecting or benefitting the Property;

(o) Environmental studies, in each case satisfactory to Agent in its sole
discretion, confirming that there are no Hazardous Materials, including, without
limitation, mold, mycotoxins and other microbial matter, on or under the
Property in violation of applicable Environmental Laws, except as set forth in
such environmental studies;

(p) Certificates or binders naming Agent as an additional insured or loss-payee
(as applicable) under the policies of insurance required to be maintained with
respect to such Property, accompanied by a certification from the Borrower
stating that all insurance required hereunder and under the other Loan Documents
has been obtained, such insurance satisfies the requirements hereof and thereof,
and is in full force and effect and that all current premiums therefor have been
paid in full;

(q) An opinion of counsel licensed in the state or commonwealth in which the
Property is located in the form reasonably satisfactory to Agent (which shall
not be required to include a zoning opinion, except in states where such
opinions are customarily given and which may contain exceptions customarily
included in such state);

(r) A certified rent roll for the Property dated not earlier than two
(2) Business Days prior to the date of the Acquisition Disbursement;

(s) Subordination, Non-Disturbance and Attornment Agreements, substantially in
Agent’s customary form or other form acceptable to Agent (the “SNDAs”), from
tenants leasing at least seventy percent (70%) of the rentable square footage
shown on the rent roll for the Property, including, without limitation, from all
tenants at the Property whose premises consists of at least 10,000 rentable
square feet; provided, however, following the Acquisition Disbursement, Borrower
shall use commercially reasonable efforts to obtain SNDAs from tenants, which
taken together with the SNDAs previously delivered to Agent, leasing at least
ninety percent (90%) of the rentable square footage shown on the rent roll for
the Property (the “Required Tenants”); provided, further however, Agent, in its
sole discretion, may from time to time with respect to one or more Properties,
waive Borrower’s compliance with this clause (s);

(t) Tenant estoppel certificates, substantially in form acceptable to Agent from
tenants leasing at least seventy percent (70%) of the rentable square footage
shown on the rent roll for the Property, including, without limitation, from all
tenants at the Property whose premises consists of at least 10,000 rentable
square feet; provided, however, following the Acquisition Disbursement, Borrower
shall use commercially reasonable efforts to obtain estoppel certificates from
tenants, which taken together with the estoppel certificates previously
delivered to Agent, leasing at least ninety percent (90%) of the rentable square
footage shown on the rent roll for the Property; provided however, Agent, in its
sole discretion, may from time to time waive Borrower’s compliance with this
clause (t);

(u) Evidence reasonably satisfactory to Agent as to the compliance of the
Property with all applicable zoning, subdivision and land use and building
statutes, codes, ordinances, regulations, variances, and with all other laws
affecting the use and operation of the Properties (including the Americans with
Disabilities Act);

(v) Evidence as to whether the Property is located in a flood zone and flood
insurance if such Property is located in a flood zone;

(w) A FIRREA Appraisal of the Property;

(x) A certified copy of the management agreement for the Property;

(y) An Assignment and Subordination of Management Agreement for the Property;

(z) A copy of the engineering report for the Property (which shall be ordered by
Agent at Borrower’s expense);

(aa) Copies of all documents executed in connection with the acquisition of the
Property, including, without limitation, the deed and closing statement;

(bb) Property specific financial information for the Property, including,
without limitation, to the extent available, operating statements for the
immediately preceding three (3) years, the current year-to-date operating
statement and the capital expenditure budget;

(cc) Such consents or acknowledgements from such Persons as Agent or its counsel
may reasonably determine to ensure the priority of its lien or the
enforceability of the Loan Documents;

(dd) A Compliance Certificate; and

(ee) Such other documents and instruments as Agent may deem reasonably necessary
or appropriate.

7.4 Other Conditions to Acquisition Disbursement. At the time of the making by
the Banks of each Acquisition Disbursement (immediately before as well as
immediately after giving effect to such Acquisition Disbursement and to the
proposed use of the proceeds thereof), each of the following requirements shall
be satisfied as determined by Agent in its sole and absolute discretion:

(a) Material Adverse Change. There shall have been no Material Adverse Change;

(b) Eminent Domain. No proceedings shall have been threatened or commenced by
any authority having the power of eminent domain to condemn any part of the
Property being acquired with such Advance and no part of such Property shall
have been damaged and not repaired which Agent, in its reasonable judgment,
deems material;

(c) Costs and Expenses. Agent shall have received payment of all costs and
expenses (including, without limitation, all Loan Expenses, reasonable
attorneys’ fees and other disbursements) incurred by Agent in connection with
reviewing and evaluating the items furnished and the actions purporting to
satisfy the conditions and requirements to be satisfied pursuant to this
Section 7.4.

(d) Approval of Additional Property. Agent shall have approved, in its sole
discretion, the Potential Collateral, and if such Potential Collateral is
approved by Agent, such Property has been approved by the Required Banks. No
Property shall become a Collateral Pool Property unless (i) construction of such
Property has been completed as evidenced by a final certificate of occupancy,
(ii) such Property is managed by Triple Net Properties Realty, Inc., a
California corporation, an Affiliate or a third party reasonable acceptable to
Agent; (iii) if such Property is a Permitted Investment, such Permitted
Investment is operated by an entity acceptable to Agent in its sole discretion,
(iv) the Loan to Cost Ratio, including the Property being acquired, will not
exceed 65%, (v) the Loan to Value Ratio, including the Property being acquired,
will not exceed 65% and (vi) following the acquisition of such Property, the
Debt Service Coverage Ratio shall be not less than 1.25 to 1.0.

(e) Financial Covenants. Such Acquisition Disbursement shall not cause a
violation of any of the covenants contained in Section 9.3 hereof.

7.5 Expenses and Advances Secured by Security Instruments. Any and all advances
or payments made by the Banks hereunder, from time to time, and any amounts
expended by Agent pursuant to this Agreement, together with reasonable
attorneys’ fees, if any, and all other Loan Expenses, as and when advanced or
incurred, shall be deemed to have been disbursed as part of the Loan and be and
become secured and guaranteed by the Loan Documents to the same extent and
effect as if the terms and provisions of this Agreement were set forth therein,
whether or not the aggregate of such indebtedness shall exceed the face amount
of the Notes.

7.6 Acquiescence not a Waiver. To the extent that Agent may have acquiesced
(whether intentionally or unintentionally) in the Borrower’s failure to comply
with and satisfy any condition precedent to the Loan Opening, to any
disbursement of Loan Proceeds, such acquiescence shall not constitute a waiver
by Agent of any condition precedent set forth in this Agreement, and Agent at
any time thereafter may require the Borrower to comply with and satisfy all
conditions and requirements of this Agreement.

7.7 Sale of Property. Subject to satisfaction of the following conditions,
Borrower shall have the right to sell Collateral Pool Properties:

(a) Borrower shall deliver a true, complete and correct copy of the purchase
agreement for such sale to Agent not less than fifteen (15) Business Days prior
to the closing date;

(b) The purchase price for such Collateral Pool Property shall be in an amount
sufficient to pay the Property Release Price (as defined below);

(c) Borrower shall deliver a Compliance Certificate to Agent not less than five
(5) Business Days (or such shorter period as may be acceptable to Agent) prior
to the closing of such sale showing only a calculation of the Financial Covenant
set forth in Section 9.3(f), (g) or (h), as applicable, and the Borrowing Base
Loan Amount giving pro forma effect to the sale and confirming that following
such sale, Borrower shall continue to be in pro forma compliance with such
covenant;

(d) The Borrowing Base Loan Amount will not be exceeded as a result of such
sale;

(e) No Event of Default or Unmatured Event of Default shall exist as of the date
of such sale;

(f) Borrower shall pay to Agent all reasonable costs, fees and expenses incurred
by Agent in connection with such sale and the release of the liens of the Loan
Documents from the Collateral Pool Property being sold; and

(g) Agent shall receive the “Property Release Price” at the closing of such
sale. The Property Release Price shall mean the minimum amount which, if paid to
reduce the outstanding principal balance of the Loan, will result in
(i) Borrower continuing to be in compliance with the covenants set forth in
Section 9.3 and (ii) the Borrowing Base Loan Amount not being exceeded.

Upon satisfaction of the foregoing conditions, Agent shall release its liens
against the applicable Property and release the applicable Subsidiary Guarantor
from its obligations under the Loan Documents.

7.8 Release of Property. Subject to satisfaction of the following conditions,
Borrower shall have the right to have a Collateral Pool Property no longer be
deemed a Collateral Pool Property:

(a) Borrower shall deliver a Compliance Certificate to Agent not less than five
(5) Business Days (or such shorter period as may be acceptable to Agent) prior
to the date such Property shall no longer be deemed a Collateral Pool Property
(the “Release Date”) showing only a calculation of the Financial Covenant set
forth in Section 9.3(f), (g) or (h), as applicable, and the Borrowing Base Loan
Amount giving pro forma effect to such release and confirming that following the
Release Date, Borrower shall continue to be in pro forma compliance with such
covenant;

(b) The Borrowing Base Loan Amount will not be exceeded as a result of such
Property no longer being included as a Collateral Pool Property;

(c) No Event of Default or Unmatured Event of Default shall exist as of the date
of the Release Date;

(d) Borrower shall pay to Agent all reasonable costs, fees and expenses incurred
by Agent in connection with the release of the liens of the Loan Documents from
the Collateral Pool Property being released; and

(e) Agent shall receive the Property Release Price (if any) on the Release Date.

Upon satisfaction of the foregoing conditions, Agent shall release its liens
against the applicable Property and release the applicable Subsidiary Guarantor
from its obligations under the Loan Documents.

ARTICLE 8

FURTHER AGREEMENTS OF BORROWER

8.1 Mechanics’ Liens, Taxes and Contest Thereof. Borrower agrees that it will
not suffer or permit any mechanics’ lien claims to be filed or otherwise
asserted against any Collateral Pool Property and will promptly discharge the
same in case of the filing of any claims for lien or proceedings for the
enforcement thereof, and will pay all special assessments which have been placed
in collection and all real estate taxes and assessments of every kind
(regardless of whether the same are payable in installments) upon any Collateral
Pool Property, before the same become delinquent; provided, however, that
Borrower or the applicable Subsidiary Guarantor shall have the right to contest
in good faith and with reasonable diligence the validity of any such lien,
claim, tax or assessment. If Borrower or the applicable Subsidiary Guarantor
shall fail promptly either to discharge or to contest claims, taxes or
assessments asserted or give security or indemnity in the manner provided in the
applicable Security Instrument, or having commenced to contest the same, and
having given such security or indemnity shall fail to prosecute such contest
with diligence, or to maintain such indemnity or security so required by the
applicable Security Instrument, or upon the adverse conclusion of any such
contest, to cause any judgment or decree to be satisfied and lien to be
released, then and in any such event Agent may, at its election (but shall not
be required to), procure the release and discharge of any such claim and any
judgment or decree thereon and, further, in its sole discretion, effect any
settlement or compromise of the same. Any amounts so expended by Agent,
including premiums paid or security furnished in connection with the issuance of
any surety bonds, shall be deemed to constitute disbursement of the proceeds of
the Loan hereunder. In settling, compromising, discharging or providing
indemnity or security for any claim for lien, tax or assessment, Agent shall not
be required to inquire into the validity or amount thereof.

8.2 Fixtures and Personal Property. Except for a security interest granted to
Agent, equipment leases and purchase money financing, Borrower agrees that all
of the personal property, fixtures, attachments, furnishings and equipment in
connection with the operation of the Collateral Pool Properties will be kept
free and clear of all chattel mortgages, vendor’s liens, and all other liens,
claims, encumbrances and security interests whatsoever, and that the applicable
Subsidiary Guarantor will be the absolute owner of said personal property,
fixtures, attachments and equipment. The applicable Subsidiary Guarantor, on
request, will furnish Agent with satisfactory evidence of such ownership, and of
the terms of purchase and payment therefor.

8.3 Proceedings to Enjoin or Prevent Use or Occupancy. If any proceedings are
filed or are threatened to be filed seeking to (a) enjoin or otherwise prevent
or declare invalid or unlawful the occupancy, maintenance or operation of any
Collateral Pool Property or any portion thereof; (b) adversely affect the
validity or priority of the liens and security interests granted Agent hereby;
or (c) adversely affect the financial condition of Borrower, the applicable
Subsidiary Guarantor or Guarantor, then Borrower will notify Agent of such
proceedings and within two (2) Business Days following Borrower’s notice of such
proceedings, Borrower will cause such proceedings to be diligently contested in
good faith, and in the event of an adverse ruling or decision, prosecute all
allowable appeals therefrom. Without limiting the generality of the foregoing,
Borrower will resist the entry or seek the stay of any temporary or permanent
injunction that may be entered against Borrower, Guarantor or any Subsidiary
Guarantor in respect of a Collateral Pool Property, and use commercially
reasonable efforts to bring about a favorable and speedy disposition of all such
proceedings.

8.4 Furnishing Information. Borrower will:

(a) cooperate with Agent in arranging for inspections by representatives of
Agent of the Properties;

(b) [Intentionally Omitted];

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) promptly notify Agent and each Bank of any Unmatured Event of Default, and
of any Material Adverse Change in the financial condition of Borrower, any
Subsidiary Guarantor or Guarantor;

(h) maintain a standard and modern system of accounting in accordance with
generally accepted accounting principles, consistently applied;

(i) permit Agent or any of their agents or representatives to have access to and
to examine all books and records regarding the Properties at any time or times
hereafter during business hours with prior notice; and

(j) permit Agent to copy and make abstracts from any and all of said books and
records.

8.5 [Intentionally Omitted].

8.6 [Intentionally Omitted].

8.7 Excess Indebtedness. Borrower agrees to pay to Agent (i) on demand the
amount by which the indebtedness hereunder, at any time, may exceed the
Commitment Amount or (ii) within thirty (30) days after demand, the amount by
which the indebtedness hereunder, at any time, may exceed the Borrowing Base
Loan Amount.

8.8 Project Accounts. Borrower will set up and maintain or cause its
Subsidiaries to set up and maintain, all operating accounts and other accounts
related to the Properties with Agent and shall maintain monthly minimum balances
sufficient to cover demand deposit account activities.

8.9 Distributions. Neither Borrower nor any Subsidiary Guarantor shall make any
distributions to their respective partners, shareholders or members, of any
revenue received by or on behalf of Borrower or such Subsidiary Guarantor from
the ownership and operation of the Properties if an Event of Default or
Unmatured Event of Default, has occurred and has not been waived or has occurred
during the prior two calendar quarters; provided, however, during such period
the Borrower and any such Subsidiary Guarantor may declare and make cash
distributions, directly or indirectly, to the Guarantor and their other
partners, shareholders or members on a pro rata basis to the extent necessary
for the Guarantor to maintain its status as a REIT. Notwithstanding the
foregoing or anything herein to the contrary, if either (i) an Event of Default
under Section 12.1(a) has occurred which has not been waived or (ii) the
Aggregate Advances exceed the Borrowing Base Loan Amount, then without Agent’s
prior written consent, no Subsidiary Guarantor shall be permitted to make any
distributions to any partners, shareholders or members.

8.10 Further Assurance. Borrower, on request of Agent, from time to time, will
execute and deliver or cause to be executed and delivered such documents as may
be necessary to perfect and maintain perfected as valid liens the liens granted
to Agent pursuant to this Agreement or any of the other Loan Documents, and to
fully consummate the transactions contemplated by this Agreement.

8.11 Quarterly Financial Statements. The Borrower shall deliver to the Agent:

(a) As soon as available and in any event not later than the first to occur of
(i) the date that is ten (10) days following the filing of the Guarantor’s 10-Q
Report with the Securities and Exchange Commission and (ii) the date that is
sixty (60) days after the close of each of the first, second and third calendar
quarters of Guarantor, the unaudited consolidated balance sheet of Guarantor and
its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of
Guarantor and its Subsidiaries for such period and an unaudited statement of
Funds From Operations, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
calendar year, all of which shall be certified by the chief financial officer or
chief executive officer of Guarantor, to present fairly, in accordance with GAAP
as then in effect and in all material respects, the consolidated financial
position of Guarantor and its Subsidiaries as at the date thereof and the
results of operations for such period (subject to normal year-end audit
adjustments and absence of footnote disclosure). Together with such financial
statements, the Borrower shall deliver reports, in form and detail reasonably
satisfactory to the Agent, setting forth (A) all capital expenditures made
during the calendar quarter then ended; (B) upon Agent’s request, pro forma
quarterly financial information for Guarantor and its Subsidiaries for the next
four (4) calendar quarters, including pro forma covenant calculations, sources
and uses of funds, capital expenditures, Operating Cash Flow for the Properties,
and other income and expenses; and (C) such other information as the Agent may
reasonably request.

(b) As soon as available and in any event not later than the first to occur of
(i) the date that is ten (10) days following the filing of the Guarantor’s 10-Q
Report with the Securities and Exchange Commission and (ii) the date that is
sixty (60) days after the close of each of the first, second and third calendar
quarters of Borrower, the unaudited consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of
Borrower and its Subsidiaries for such period and an unaudited statement of
Funds from Operations, setting forth in each case in comparative form the
figures as of the end of and for the corresponding periods of the previous
calendar year, all of which shall be certified by the chief financial officer or
chief accounting officer of Guarantor, to present fairly, in accordance with
GAAP as then in effect and in all material respects, the consolidated financial
position of Borrower and its Subsidiaries as at the date thereof and the results
of operations for such period (subject to normal year-end audit adjustments and
absence of full footnote disclosure).

8.12 Year-End Statements. The Borrower shall deliver to Agent:

(a) As soon as available and in any event not later than the first to occur of
(i) the date that is ten (10) days following the filing of Guarantor’s 10-K
Report with the Securities and Exchange Commission and (ii) the date that is one
hundred-five (105) days after the end of each respective calendar year of
Guarantor and its Subsidiaries, the audited consolidated balance sheet of
Guarantor and its Subsidiaries as of the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of Guarantor and its Subsidiaries for such calendar year and an unaudited
statement of Funds From Operations, setting forth in comparative form the
figures as at the end of and for the previous calendar year, all of which shall
be certified by (A) the chief executive officer or chief financial officer of
Guarantor to present fairly, in accordance with GAAP as then in effect and in
all material respects, the consolidated financial position of Guarantor and its
Subsidiaries as at the date thereof and the results of operations for such
period, and (B) independent certified public accountants of recognized national
standing, whose certificate shall be unqualified and in scope and substance
reasonably satisfactory to the Agent and who shall have authorized Borrower to
deliver such financial statements and certification thereof to the Agent and the
Banks pursuant to this Agreement. In addition, Borrower shall deliver the
reports described in Section 8.12 (a) (A) and (B) with such year-end statements.

(b) As soon as available and in any event not later than the first to occur of
(i) the date that is ten (10) days following the filing of the Guarantor’s 10-K
Report with the Securities and Exchange Commission and (ii) the date that is one
hundred-five (105) days after the end of each respective calendar year of
Borrower and its Subsidiaries, the audited consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such calendar year and the
related audited consolidated statements of income, shareholders’ equity and cash
flows of Borrower and its Subsidiaries for such calendar year and an unaudited
statement of Funds From Operations, setting forth in comparative form the
figures as of the end of and for the previous calendar year, all of which shall
be certified by (A) the chief executive officer or chief financial officer of
Guarantor to present fairly, in accordance with GAAP as then in effect and in
all material respects, the consolidated financial position of Borrower and its
Subsidiaries as of the date thereof and the results of operations for such
period, and (B) independent certified public accountants of recognized national
standing acceptable to the Agent, whose certificate shall be unqualified and in
scope and substance satisfactory to the Agent and who shall have authorized
Borrower to deliver such financial statements and certification thereof to the
Agent and the Banks pursuant to this Agreement.

8.13 Compliance Certificate. The Borrower shall deliver to the Agent, at the
time financial statements are required to be furnished pursuant to Sections 8.11
and 8.12, and, if an Event of Default has occurred and not been waived, within
ten (10) Business Days of the Agent’s request with respect to any other fiscal
period, a Compliance Certificate. With each Compliance Certificate, Borrower
shall also deliver a certificate (a “Collateral Pool Property Certificate”)
executed by the chief executive officer or chief financial officer of Guarantor
that: (i) sets forth a list of all Collateral Pool Properties; and
(ii) certifies that (A) [intentionally omitted], and (B) all acquisitions,
dispositions or other removals of Collateral Pool Properties completed during
such quarterly accounting period, calendar year, or other fiscal period were
permitted under this Agreement, and (C) the acquisition cost of any Collateral
Pool Properties acquired during such period and any other information that Agent
may require to determine the Collateral Pool Properties Value of such Collateral
Pool Property, and the Collateral Pool Properties Value of any Collateral Pool
Properties removed during such period. In addition, with each such Compliance
Certificate, Borrower shall deliver the following information: (w) a schedule of
all outstanding Indebtedness of each Obligor, showing for each component of
Indebtedness, the lender, the total commitment, the total indebtedness
outstanding, the interest rate, if fixed, or the applicable margin over an
index, if the interest rate floats, the term, the required amortization (if any)
and the security (if any); (y) a schedule of all interest rate protection
agreements to which any Obligor is a party, showing for each such agreement, the
total dollar amount, the type of agreement (i.e. cap, collar, swap, etc.) and
the term thereof and (z) a copy of all management reports, if any, submitted to
the Borrower or Guarantor or its management by its independent public
accountants.

8.14 Other Information. The Borrower shall deliver to the Agent:

(a) Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(b) Shareholder Information. Upon Agent’s request, copies of all financial
statements, reports and proxy statements mailed to the partners of Borrower and
promptly upon the issuance thereof copies of all press releases issued by the
Borrower or the Guarantor;

(c) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a lien or
the posting of a bond or other security, a certificate of the chief financial
officer of Guarantor setting forth details as to such occurrence and the action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; and

The Borrower may deliver documents, materials and other information required to
be delivered pursuant to this Agreement (collectively, “Information”) in an
electronic format acceptable to the Agent by e-mailing any such Information to
an e-mail address of the Agent as specified by the Agent to the Borrower from
time to time. Any Information provided in such manner shall be deemed to have
been delivered to the Agent and the Banks on the date on which the Agent posts
such Information on the Borrower’s behalf (which the Agent agrees to do promptly
upon receipt from the Borrower Agent) on an internet or intranet website to
which each Bank and the Agent has access, whether a commercial, third-party
website (such as Intralinks or SyndTrak) or a website sponsored by the Agent. In
the event any documents delivered to Agent are to be signed by Borrower,
Guarantor or any other Obligor, originals of such documents shall promptly be
delivered to Agent following electronic delivery. Notwithstanding anything in
this Agreement to the contrary, the obligations of the Borrower to deliver
(i) the financial statements referred to in Sections 8.12 and 8.13 shall be
satisfied when the Guarantor files its Form 10-Q and 10-K, respectively, with
the Securities and Exchange Commission, and notice of filing of such Form 10-Q
and Form 10-K has been delivered to Agent, (ii) notice of any event or condition
shall be satisfied when the Guarantor files a Form 8-K with the Securities and
Exchange Commission regarding such event or condition, and (iii) the information
required to be delivered under Section 8.15(a) or (b) shall be satisfied to the
extent such information is filed with the Securities and Exchange Commission.

8.15 Maintenance of Property. In addition to the requirements of any of the
other Loan Documents, the Borrower shall, and shall cause each other Obligor and
each Subsidiary of the Borrower and each other Obligor to, (a) protect and
preserve all of its properties or cause to be protected and preserved, and
maintain or cause to be maintained in good repair, working order and condition
all material tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

8.16 Compliance with Applicable Law and Contracts. The Borrower shall comply,
and cause each other Obligor and each Subsidiary of the Borrower or any other
Obligor to comply, with (a) all Applicable Law, including the obtaining of all
Governmental Approvals, (b) their respective governing documents, and (c) all
mortgages, indentures, contracts, agreements and instruments to which it is a
party or by which any of its properties may be bound, the failure, in any such
event, with which to comply could reasonably be expected to have a Material
Adverse Effect.

8.17 Payment of Taxes and Claims. The Borrower shall, and shall cause each other
Obligor and each Subsidiary of the Borrower and each other Obligor to, pay and
discharge or cause to be paid and discharged when due (a) all taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, and (b) all lawful claims of
materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, might become a lien on any
properties of such Person; provided, however, that this Section shall not
require the payment or discharge of any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of such Person, in accordance with GAAP; provided
further that upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, such Person either (A) will provide a bond
issued by a surety reasonably acceptable to the Agent and sufficient to stay all
such proceedings or (B) if no such bond is provided, will pay each such tax,
assessment, governmental charge, levy or claim.

8.18 Visits and Inspections. The Borrower shall, and shall cause each other
Obligor and each Subsidiary of the Borrower and each other Obligor to, permit
representatives or agents of Bank, from time to time, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Bank or the Agent (unless an Unmatured Event of Default or Event of
Default shall be continuing, in which case the exercise by the Agent or such
Bank of its rights under this Section shall be at the expense of the Borrower),
as the case may be, to: (a) visit and inspect all Collateral Pool Properties of
the Borrower, such Subsidiary or other Obligor (but without disturbing the quiet
possession of tenants) to the extent any such right to visit or inspect is
within the control of such Person; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its principal
officers, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance.

8.19 Use of Proceeds; Letters of Credit. The Borrower shall use the proceeds of
all Loans and all Letters of Credit for general business purposes and real
estate acquisitions only. The Borrower shall not, and shall not permit any other
Obligor or any Subsidiary of Borrower or any other Obligor to, use any part of
such proceeds or Letters of Credit to purchase or carry, or to reduce or retire
or refinance any credit incurred to purchase or carry, any margin stock (within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

8.20 Environmental Matters:

(a) The Borrower shall, and shall cause each Subsidiary Guarantor to, comply
with, all Environmental Laws in all material respects. Neither the Borrower nor
any Guarantor will, nor will either of them permit any of its respective
Subsidiaries or any other Person to, do any of the following: (i) use any of the
Collateral Pool Properties or any portion thereof as a facility for the
handling, processing, storage or disposal of Hazardous Materials, except for
small quantities of Hazardous Materials used in the ordinary course of business
and in compliance with all applicable Environmental Laws in all material
respects, (ii) cause or permit to be located on any of the Collateral Pool
Properties any underground tank or other underground storage receptacle for
Hazardous Materials except in full compliance with Environmental Laws, or
(iii) generate any Hazardous Materials on any of the Collateral Pool Properties
except small quantities in the ordinary course of business and in compliance
with all applicable Environmental Laws in all material respects.

(b) If the Borrower, any other Obligor or any Subsidiary of Borrower or any
other Obligor shall (i) receive notice that any material violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (ii) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against Borrower, or any other
Obligor or any of their respective Subsidiaries alleging material violations of
any Environmental Law or requiring Borrower, any other Obligor or any of their
respective Subsidiaries to take any action in connection with the Release or
threatened Release of Hazardous Materials, or (iii) receive any notice from a
Governmental Authority or private party alleging that Borrower, any other
Obligor or any of their respective Subsidiaries may be liable or responsible for
costs associated with a response to or cleanup of a Release of Hazardous
Materials or any damages caused thereby, the Borrower shall provide the Agent
and each Bank with a copy of such notice within thirty (30) days after the
receipt thereof by such Person. The Borrower shall, and shall cause the other
Obligors and each Subsidiary of the Borrower or any other Obligor to, take or
cause to be taken promptly all actions necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws.

(c) At any time after an Event of Default shall have occurred hereunder the
Agent may at its election (and will at the request of the Required Banks) obtain
such environmental assessments of any or all of the Collateral Pool Properties
as may be necessary or advisable for the purpose of evaluating or confirming
(i) whether any Hazardous Materials are present in the soil or water at or
adjacent to any such Collateral Pool Property and (ii) whether the use and
operation of any such Collateral Pool Property complies with all Environmental
Laws to the extent required by the Loan Documents; provided, however, that there
shall be no more than one such assessment per Collateral Pool Property per
12-month period, unless Agent reasonably believes a Material Adverse Change
relating to Hazardous Materials has occurred at such Collateral Pool Property.
Additionally, at any time that the Agent or the Required Banks shall have
reasonable grounds to believe that a Release or threatened Release of Hazardous
Materials which any Person may be legally obligated to contain, correct or
otherwise remediate or which otherwise may expose such Person to liability may
have occurred, relating to any Collateral Pool Property, or that any Collateral
Pool Property is not in compliance with Environmental Laws to the extent
required by the Loan Documents, Borrower shall promptly upon the request of
Agent obtain and deliver to Agent such environmental assessments of such
Collateral Pool Property prepared by an environmental engineer reasonably
satisfactory to Agent as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Materials are present in the
soil or water at or adjacent to such Collateral Pool Property and (ii) whether
the use and operation of such Collateral Pool Property comply with all
Environmental Laws to the extent required by the Loan Documents. All
environmental assessments contemplated by this Section 8.20 shall be at the sole
cost and expense of the Borrower.

8.21 Subsidiary Guarantors. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Subsidiary Guarantor from the Guaranty and Environmental Indemnity
Agreement so long as: (i) no Unmatured Event of Default or Event of Default
shall then be in existence or would occur as a result of such release, including
without limitation, an Unmatured Event of Default or Event of Default resulting
from a violation of any of the covenants contained in this Section 8.21,
(ii) the Agent shall have received such written request at least ten
(10) Business Days prior to the requested date of release; and (iii) such
Subsidiary Guarantor shall have obtained a release of all Collateral Pool
Properties directly or indirectly owned by it pursuant to Section 7.7. Delivery
by the Borrower to the Agent of any such request for a release shall constitute
a representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request. Notwithstanding the foregoing, the foregoing provisions shall not apply
to Guarantor, which may only be released upon the written approval of Agent and
all of the Banks.

8.22 REIT Status. Commencing with the election to be made by Guarantor in 2008
for calendar year 2007 and subsequent years, Guarantor will qualify as a REIT,
will elect to be treated as a REIT and will be in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow
Guarantor to maintain its status as a REIT.

8.23 Distributions of Income to the Borrower. Subject to Section 8.9 above, the
Borrower shall cause all of its Subsidiaries to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter of the Borrower
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from such Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each such Subsidiary of its debt service and operating expenses for
such quarter; (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary’s assets and properties approved by
such Subsidiary in the ordinary course of business consistent with its past
practices; (c) funding of reserves required by the terms of any deed of trust,
mortgage or similar lien encumbering property of the Subsidiary; and (d) payment
or establishment of reserves for payment to minority Equity Interest holders of
amounts required to be paid in respect of such Equity Interest.

8.24 Intercompany Fees. Borrower agrees that all advisory fees and/or
intercompany fees due and owing between the Borrower and any Affiliate of
Borrower which are not customary fees charged at rates reasonably equivalent to
those rates reasonably expected to be charged by third parties in an arms length
transaction shall be fully subordinate to the Loans. If an Event of Default
which has not been waived, or an Unmatured Event of Default, exists, such
non-customary fees charged at rates not reasonably equivalent to those rates
reasonably expected to be charged by third parties in an arms length transaction
shall not be paid until the Loans and all amounts owed the Banks under the Loan
Documents are paid in full. Agent hereby agrees the following fees shall be
deemed “customary”: (i) property management fees; (ii) acquisition and
disposition fees provided such fees (including any brokerage fees paid to any
Affiliate of Borrower) do not exceed six percent (6%) of the gross purchase or
sale price of such Property; and (iii) asset management fees provided such fees
are paid to reimburse such Affiliate of Borrower for actual documented
out-of-pocket expenses (such as accounting, legal and administrative expenses)
incurred in connection with the management of a Property. Borrower shall cause
such advisors or Affiliates to enter into subordination agreements reasonably
satisfactory to Agent to comply with this Section.

8.25 Interest Rate Protection. In the event Borrower desires to purchase one or
more contracts for interest rate protection from a financial institution other
than Agent, Borrower shall deliver to Agent all pertinant financial terms of
such contracts and allow Agent twenty-four (24) hours to match the terms of such
contracts if Agent so desires.

ARTICLE 9

NEGATIVE COVENANTS

9.1 Debt. Until the expiration or termination of the Commitments and thereafter
until all Obligations hereunder and under the other Loan Documents are paid in
full and all Letters of Credit have been terminated, the Borrower agrees that:

(a) other than Indebtedness incurred in the ordinary course of business, it
shall not incur any unsecured Indebtedness for borrowed money or guaranty any
obligations of any other person; and

(b) it shall not permit any Subsidiary Guarantor to create, incur, assume or
suffer to exist any Indebtedness, except:

(i) Obligations under this Agreement and the other Loan Documents; or

(ii) Other Indebtedness incurred in the ordinary course of business or permitted
under the Loan Documents.

9.2 Business Activities. The Borrower shall not engage in any line of business
other than the businesses engaged in on the date hereof and businesses
reasonably related thereto.

9.3 Financial Covenants.

(a) From and after March 10, 2008, through June 10, 2009, Borrower shall not
permit the ratio of Operating Cash Flow to Borrower’s and its Subsidiaries’
actual interest expense during any computation period determined on a
consolidated basis to be less than 1.25 to 1.0 at the end of any fiscal quarter;

(b) From and after June 11, 2009, Borrower shall not permit the ratio of
Operating Cash Flow to Borrower’s and its Subsidiaries’ actual interest expense
during any computation period determined on a consolidated basis to be less than
1.75 to 1.0 at the end of any fiscal quarter;

(c) From and after March 10, 2008, through June 10, 2009, Borrower shall not
permit the Fixed Charge Coverage Ratio to be less than 1.10 to 1.0 at the end of
any fiscal quarter;

(d) From and after June 11, 2009, Borrower shall not permit the Fixed Charge
Coverage Ratio to be less than 1.50 to 1.0 at the end of any fiscal quarter;

(e) From and after the date hereof through March 10, 2008, Borrower shall not
permit Borrower’s Leverage Ratio to be greater than .80 to 1.0 at the end of any
fiscal quarter;

(f) From and after March 11, 2008, through June 10, 2009, Borrower shall not
permit Borrower’s Leverage Ratio to be greater than .75 to 1.0 at the end of any
fiscal quarter;

(g) From and after June 11, 2009, through the Maturity Date, Borrower shall not
permit Borrower’s Leverage Ratio to be greater than 0.70 to 1.0 at the end of
any fiscal quarter;

(h) From and after September 10, 2009, through the Maturity Date, Borrower shall
not permit the FFO Payment Ratio to exceed 95% at the end of any fiscal year;
and

(i) From and after the date hereof, neither Borrower nor Guarantor, shall permit
the Guarantor’s Net Worth to be less than the sum of $100,000,000.00 plus 75% of
the aggregate amount of all net funds received by Guarantor from offerings of
Equity Interests by Guarantor made after the date hereof.

In the event the Borrower or Guarantor fails to comply with the respective
financial covenants set forth above (the “Financial Covenants”), an Unmatured
Event of Default shall be deemed to have occurred and be continuing, and the
Borrower shall, within thirty (30) days of notice from Agent, either (a) reduce
the outstanding principal balance of the Loan to an amount (as determined by
Agent) which, if such amount had not been outstanding on the date the applicable
covenant was calculated, the Borrower would have been in compliance with such
covenant (the “Cure Amount”), or (b) provide Agent with an unconditional,
standby letter of credit in the stated amount of the Cure Amount, issued in
favor of Agent, by a bank reasonably satisfactory to Agent, in form and
substance reasonably satisfactory to Agent. If the Borrower fails to timely
reduce the outstanding principal balance of the Loan by the Cure Amount, or
provide such letter of credit, the Borrower shall immediately cause all revenue
from the Properties (net of normal and customary property level operating
expense), to be remitted to Agent for application to the outstanding principal
balance of the Loan, on the 20th day of each month thereafter (together with an
operating and expense statements showing all revenues, operating expenses and
debt service payments in reasonable detail) until all Unmatured Events of
Default and Events of Default have been cured or waived. If such Unmatured Event
of Default continues as of the end of the next succeeding fiscal quarter, an
Event of Default shall be deemed to have occurred, and all revenue from the
Properties (net of normal and customary property level operating expenses) shall
continue to be remitted by the Borrower on the 20th day of each month thereafter
(together with an operating and expense statements showing all revenues,
operating expenses and debt service payments in reasonable detail) for
application to the outstanding principal balance of the Loan. The Financial
Covenants shall be computed on a rolling three month basis and measured on a
quarterly basis (or annual basis as applicable) at the end of each fiscal
quarter and at the time of any Acquisition Disbursement as of the end of the
immediately proceeding fiscal quarter.

ARTICLE 10

CASUALTIES AND CONDEMNATION

10.1 Application of Insurance Proceeds and Condemnation Awards. The proceeds of
any insurance policies collected or claims as a result of any loss or damage to
any portion of any Property resulting from fire, vandalism, malicious mischief
or any other casualty or physical harm and any awards, judgments or claims
resulting from the exercise of the power of condemnation or eminent domain shall
be applied to reduce the outstanding balance of the Loan or to rebuild and
restore the Property, as provided in the Security Instrument for such Property.
Borrower shall not settle and adjust any claims under policies of insurance
without Agent’s prior written consent, except as provided in the Security
Instrument for such Property.

ARTICLE 11

ASSIGNMENTS, SALE AND ENCUMBRANCES

11.1 Bank Assignments, Participations.

(a) Assignments. Any Bank may, with the prior written consent of Agent, at any
time assign and delegate to one or more commercial banks or other financial
institutions (any such entity to which such an assignment and delegation is to
be made being herein called an “Assignee”) all or any fraction of such Bank’s
Commitment (which assignment and delegation shall be of a constant, and not a
varying, percentage of all the assigning Bank’s Loans and Commitment) in a
minimum aggregate amount equal to the lesser of (i) the amount of the assigning
Bank’s Pro Rata Share of the Commitment Amount and (ii) $3,000,000.00; provided
that Borrower and the Agent shall be entitled to continue to deal solely and
directly with such Bank in connection with the interests so assigned and
delegated to an Assignee until the date when all of the following conditions
shall have been met:

(i) five Business Days (or such lesser period of time as Agent and the assigning
Bank shall agree) shall have passed after written notice of such assignment and
delegation, together with payment instructions, addresses and related
information with respect to such Assignee, shall have been given to the Borrower
and Agent by such assigning Bank and the Assignee,

(ii) the assigning Bank and the Assignee shall have executed and delivered to
Borrower and the Agent an assignment agreement substantially in the form of
Exhibit E (an “Assignment Agreement”), together with any documents required to
be delivered thereunder, which Assignment Agreement shall have been accepted by
Agent, and

(iii) except in the case of an assignment by a Bank to one of its affiliates,
the assigning Bank or the Assignee shall have paid Agent a processing fee of
Three Thousand Five Hundred and 00/100 Dollars ($3,500.00).

From and after the date on which the conditions described above have been met,
(A) such Assignee shall be deemed automatically to have become a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Bank hereunder, and (B) the assigning Bank, to the
extent that rights and obligations hereunder have been assigned and delegated by
it pursuant to such Assignment Agreement, shall be released from its obligations
hereunder arising from and after the effective date of such assignment. Within
five Business Days after effectiveness of any assignment and delegation,
Borrower shall execute and deliver to Agent (for delivery to the Assignee and
the Assignor, as applicable) a new Note in the principal amount of the
Assignee’s Pro Rata Share of the Commitment Amount and, if the assigning Bank
has retained a Commitment hereunder, a replacement Note in the principal amount
of the Pro Rata Share of the Commitment Amount retained by the assigning Bank
(such Note to be in exchange for, but not in payment of, the predecessor Note
held by such assigning Bank). Each such Note shall be dated the effective date
of such assignment. The assigning Bank shall mark the predecessor Note
“exchanged” and deliver it to Borrower. Accrued interest on that part of the
predecessor Note being assigned shall be paid as provided in the Assignment
Agreement. Accrued interest and fees on that part of the predecessor Note not
being assigned shall be paid to the assigning Bank. Accrued interest and accrued
fees shall be paid at the same time or times provided in the predecessor Note
and in this Agreement. Any attempted assignment and delegation not made in
accordance with this Section11.1.(a) shall be null and void.

Subject to the foregoing provisions, so long as no Event of Default has occurred
and Agent’s Commitment Amount is less than or equal to $30,000,000.00, each Bank
shall obtain Borrower’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed) to such assignment of such Bank’s Commitment
Amount.

(b) Participations. Any Bank may at any time sell to one or more commercial
banks or other financial institutions participating interests in any Loan owing
to such Bank, the Note held by such Bank, the Commitment of such Bank, the
direct or participation interest of such Bank in any Letter of Credit or any
other interest of such Bank hereunder (any Person purchasing any such
participating interest being herein called a “Participant”). In the event of a
sale by a Bank of a participating interest to a Participant, (i) such Bank shall
remain the holder of its Note for all purposes of this Agreement, (ii) Borrower
and Agent shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations hereunder, and (iii) all
amounts payable by Borrower shall be determined as if such Bank had not sold
such participation and shall be paid directly to such Bank. No Participant shall
have any direct or indirect voting rights hereunder and Participants shall not
have the right to further participate their interests. Each Bank agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Bank enters into with any Participant. Borrower agrees that
if amounts outstanding under this Agreement and the Notes are due and payable
(as a result of acceleration or otherwise), each Participant shall be deemed to
have the right of setoff in respect of its participating interest in amounts
owing under this Agreement, any Note and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Bank under this Agreement or such Note; provided that such
right of setoff shall be subject to the obligation of each Participant to share
with the Banks, and the Banks agree to share with each Participant, as provided
herein. Borrower also agrees that each Participant shall be entitled to the
benefits of Article 4 hereof as if it were a Bank (provided that no Participant
shall receive any greater compensation pursuant to such Article 4 than would
have been paid to the participating Bank if no participation had been sold).

11.2 Prohibition of Assignments and Encumbrances by Borrower. Except as
expressly provided in each Security Instrument, Borrower, without the prior
written consent of Agent, shall not create, effect, consent to, attempt,
contract for, agree to make, suffer or permit any Prohibited Transfer (as
defined in the applicable Security Instrument).

ARTICLE 12

EVENTS OF DEFAULT BY BORROWER

12.1 Event of Default Defined. The occurrence of any one or more of the
following shall constitute an Event of Default, and any Event of Default which
may occur hereunder shall constitute an Event of Default under each of the other
Loan Documents:

(a) Borrower fails to pay (i) any installment of principal on the date when due,
(ii) any installment of interest within five (5) days of the date when due or
(iii) any other amount payable to the Banks under any Note, this Agreement or
any of the other Loan Documents within five (5) days after the date when any
such payment is due in accordance with the terms hereof or thereof;

(b) Borrower or any Obligor fails to perform or cause to be performed any other
obligation or observe any other condition, covenant, term, agreement or
provision required to be performed or observed by Borrower or such Obligor under
the Notes, this Agreement or any of the other Loan Documents not otherwise
described in Sections 12.1(a) or 12.1(c) through 12.1(m); provided, however,
that if the Notes, this Agreement or other applicable Loan Document does not
provide for a specific grace, notice or cure period, and further provided that
if such failure by its nature can be cured, then so long as the continued
operation and safety of such Collateral Pool Property, and the priority,
validity and enforceability of the lien created by the Security Instruments or
any of the other Loan Documents and the value of such Collateral Pool Property
are not impaired, threatened or jeopardized, Borrower or such Obligor shall have
a period (the “Cure Period”) of thirty (30) days after Borrower or such Obligor
obtains actual knowledge of such failure or receives written notice of such
failure to cure the same and an Event of Default shall not be deemed to exist
during the Cure Period.

(c) The existence of any inaccuracy or untruth in any representation or warranty
contained in this Agreement or any of the other Loan Documents or of any
statement or certification as to facts delivered to Agent by Borrower, Guarantor
or any other Obligor which, except with respect to any intentional
misrepresentation, remains inaccurate or untrue for a period of thirty (30) days
after Borrower, Guarantor or such Obligor obtains knowledge of such untruth or
inaccuracy and the same could reasonably be expected to have a Material Adverse
Effect.

(d) The occurrence of a Prohibited Transfer (as defined in the Security
Instruments);

(e) The existence of any collusion, fraud, dishonesty or bad faith by or with
the acquiescence of Borrower, Guarantor or any other Obligor which in any way
relates to or affects this Loan or the Properties;

(f) The occurrence of any default or event of default, after the expiration of
any applicable periods of notice or cure, under any document or agreement
evidencing or securing any other obligation or Indebtedness for borrowed money
of Borrower, Guarantor or other Obligor which individually or in the aggregate
equal or exceeds $75,000,000.00;

(g) Borrower, Guarantor or any other Obligor (i) files a voluntary petition in
bankruptcy or is adjudicated a bankrupt or insolvent or files any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief with respect to itself under the
present or any future federal, state, or other statute or law, or (ii) seeks or
consents to or acquiesces in the appointment of any trustee, receiver or similar
officer of Borrower or of all or any substantial part of the property of
Borrower, Guarantor or any other Obligor or the Properties; or all or a
substantial part of the assets of Borrower, Guarantor or any other Obligor are
attached, seized, subjected to a writ or distress warrant or are levied upon
unless the same is released or located within thirty (30) days;

(h) The commencement of any involuntary petition in bankruptcy against Borrower,
Guarantor or any other Obligor or the institution against Borrower, Guarantor or
any other Obligor of any reorganization, arrangement, composition, readjustment,
dissolution, liquidation or similar proceedings under any present or future
federal, state or other statute or law, or the appointment of a receiver,
trustee or similar officer for all or any substantial part of the property of
Borrower, Guarantor or any other Obligor, which shall remain undismissed or
undischarged for a period of sixty (60) days;

(i) The dissolution, termination or merger of Borrower, Guarantor or any other
Obligor;

(j) A judgment or order for the payment of money or for an injunction shall be
entered against Borrower, any other Obligor, or any of the respective
Subsidiaries by any court or other tribunal and (i) such judgment or order shall
continue for a period of thirty (30) days without being paid, stayed or
dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order in excess of the amount as to which the insurer
has denied liability exceeds, individually or together with all other such
outstanding judgments or orders entered against Borrower, such other Obligor or
such Subsidiary, $5,000,000, or (B) in the case of an injunction or other
non-monetary judgment, such judgment could reasonably be expected to have a
Material Adverse Effect;

(k) A warrant, writ of attachment, execution or similar process shall be issued
against any property of Borrower, any other Obligor, or any of their respective
Subsidiaries which exceeds, individually or together with all other such
warrants, writs, executions or processes $5,000,000 shall not be discharged,
vacated, stayed or bonded for a period of thirty (30) days; provided, however,
that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ, execution or process, the issuer of such bond
shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its rights of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Obligor;

(l) Any member of the ERISA Group shall fail to pay when due an amount ofr
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Plan under
Section 4041(c) of ERISA shall be filed by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Plan; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause one or
more members of the ERISA Group to incur a current payment obligation in excess
of $5,000,000;

(m) A federal tax lien shall be filed against the Borrower, any Obligor, or any
of their respective Subsidiaries under Section 6323 of the Internal Revenue Code
or a lien of the PBGC shall be filed against Borrower, any other Obligor, or any
of their respective Subsidiaries under Section 4068 of ERISA and in either case
such lien shall remain undischarged (or otherwise unsatisfied) for a period of
twenty-five (25) days after the date of filing;

(n) The occurrence of an “Event of Default” under any of the Notes, any Security
Instrument or any of the other Loan Documents.

Notwithstanding anything in this Loan Agreement or any other Loan Document to
the contrary, including, without limitation, any of the immediately preceding
clauses (b), (c) or (n), if (x) any Obligor fails to perform any obligation,
condition, covenant, term, agreement or provision relating solely to a
Collateral Pool Property or (y) any representation or warranty made or deemed
made by an Obligor with respect to a Collateral Pool Property shall prove to be
inaccurate or untruthful in any material respect and the same could reasonably
be expected to have a Material Adverse Effect, then (A) no Event of Default or
Unmatured Event of Default shall be deemed to exist for a period of thirty
(30) days after such Obligor obtains actual knowledge of such failure,
inaccuracy or untruthfulness, or receives written notice of such failure,
inaccuracy or untruthfulness and (B) upon notice to Agent, (i) Borrower Borrower
may elect to have the Collateral Pool Property Value of such Collateral Pool
Property equal $0 or (ii) Borrower and/or such Subsidiary Guarantor shall be
permitted during such 30-day period to have such Collateral Pool Property be no
longer deemed a Collateral Pool Property in accordance with Section 7.8 above so
long as prior to the expiration of such 30-day period, Borrower repays a
sufficient amount, if any, of the outstanding principal balance of the Loans so
that the outstanding principal balance of the Loans will not exceed the
resulting Borrowing Base Loan Amount and the Financial Covenants shall continue
to be satisfied.

ARTICLE 13

AGENT’S REMEDIES UPON EVENT OF DEFAULT

13.1 Remedies Conferred upon Agent. Upon the occurrence of any Event of Default,
Agent, in addition to all remedies conferred upon Agent by law and by the terms
of the Notes, the Security Instruments and the other Loan Documents, may, and at
the direction of the Required Banks shall, pursue any one or more of the
following remedies concurrently or successively, it being the intent hereof that
none of such remedies shall be to the exclusion of any others:

(a) Withhold further disbursement of the proceeds of the Loan and terminate any
of its obligations to Borrower;

(b) Declare the Notes to be due and payable forthwith, without presentment,
demand, protest or other notice of any kind, all of which Borrower hereby
expressly waives and

(c) Exercise or pursue any other remedy or cause of action permitted at law or
in equity or under this Agreement or any other Loan Document, including, but not
limited to, foreclosure of the Security Instruments and enforcement of all Loan
Documents.

13.2 Automatic. Upon the occurrence of an Event of Default specified in Sections
12.1(g) or (h), (A) (i) the principal of, and all accrued interest on, the Loans
and the Notes at the time outstanding, (ii) an amount equal to the stated amount
of all Letters of Credit outstanding as of the date of the occurrence of such
Event of Default, and (iii) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Banks, the Issuing
Bank and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower, and (B) all of the Commitments,
the obligation of the Banks to make Loans and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

13.3 Setoff Rights. In addition to any rights of setoff that Agent and/or the
Banks may have under applicable law, upon an Event of Default which has not been
waived, Agent and/or the Banks, without notice of any kind to Borrower, may
appropriate and apply to the payment of the Notes or of any sums due under this
Agreement any and all balances, deposits, credits, accounts, certificates of
deposit, instruments or money of Borrower then or thereafter in the possession
of Agent, any Bank or any Participant of any Bank.

13.4 Right of Banks to Make Advances to Cure Event of Defaults; Obligatory
Advances. If Borrower shall fail to perform any of its covenants or agreements
herein or in any of the other Loan Documents contained, Agent may (but shall not
be required to) perform any of such covenants and agreements, and any amounts
expended by Agent in so doing, and any amounts expended by Agent pursuant to
Section 13.1 hereof and any amounts advanced by the Banks pursuant to this
Agreement shall be deemed advanced by the Banks under an obligation to do so
regardless of the identity of the Person or Persons to whom said funds are
disbursed. Loan Proceeds advanced by the Banks to complete the Properties to
protect their security for the Loan are obligatory advances hereunder and shall
constitute additional indebtedness payable on demand and evidenced and secured
by the Loan Documents.

13.5 Attorneys’ Fees. Borrower will pay Agent’s reasonable attorneys’ fees and
costs in connection with the negotiation, preparation and enforcment of this
Agreement and the other Loan Documents, which shall also include reasonable
attorneys’ fees and time charges of attorneys who may be employees of the Agent
or any affiliate of the Agent (so long as Agent has not engaged outside counsel)
and for which Agent has provided Borrower reasonable documentation of such fees
and time charges; without limiting the generality of the foregoing, if at any
time or times hereafter Agent employs counsel for advice or other representation
with respect to any matter concerning Borrower, this Agreement, the Properties
or the Loan Documents or if the Banks employ one or more counsel to protect,
collect, lease, sell, take possession of, or liquidate any of the Properties, or
to attempt to enforce or protect any security interest or lien or other right in
any of the Premises or under any of the Loan Documents, or to enforce any rights
of the Banks or obligations of Borrower or any other Person, firm or corporation
which may be obligated to the Banks by virtue of this Agreement or under any of
the Loan Documents or any other agreement, instrument or document, heretofore or
hereafter delivered to Agent in furtherance hereof, then in any such event, all
of the reasonable attorneys’ fees arising from such services, and any expenses,
costs and charges relating thereto, shall constitute an additional indebtedness
owing by Borrower to the Banks payable on demand and evidenced and secured by
the Loan Documents.

13.6 No Waiver. No failure by Agent to exercise, or delay by Agent in
exercising, any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement and in the Loan Documents are cumulative and not
exclusive of each other or of any right or remedy provided at law or in equity.
No notice to or demand on Borrower in any case, in itself, shall entitle
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of Agent to any other or
further action in any circumstances without notice or demand.

13.7 Default Rate. From and after the date of any Event of Default until the
date on which such Event of Default is cured or waived, interest on funds
outstanding hereunder shall accrue at the Default Rate and be payable on demand.
The failure of Agent to charge interest at the Default Rate shall not be
evidence of the absence of an Event of Default or waiver of an Event of Default
by Agent.

ARTICLE 14

THE AGENT

14.1 Appointment and Authorization.

(a) Each Bank hereby irrevocably (subject to Section 14.9) appoints, designates
and authorizes Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, Agent shall
not have any duty or responsibility except those expressly set forth herein, nor
shall Agent have or be deemed to have any fiduciary relationship with any Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in other Loan Documents with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) The Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith. The
Issuing Bank shall have all of the benefits and immunities (i) provided to Agent
in this Section 14.1 with respect to any acts taken or omissions suffered by the
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent”, as used in
this Section 14.1, included the Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Bank.

(c) Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

14.2 Actions Requiring Consent and Approval.

(a) Agent may amend or waive any of the provisions of this Agreement or any of
the other Loan Documents, or consent to any departure by any party to the Loan
Documents therefrom which amendment, waiver or consent is intended to be within
Agent’s discretion or determination, or otherwise in Agent’s reasonable
determination shall not result in a Material Adverse Change. Otherwise, no such
amendment, waiver or consent shall be effective unless in writing, signed by the
Required Banks, and Borrower or the applicable party to the Loan Documents, as
the case may be, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, Required Banks consent shall be required for the following:

(i) Appointment of a successor Agent, provided that no Bank shall unreasonably
withhold its consent to the appointment of a successor Agent and further
provided that nothing contained in this Section 14.2 shall limit the rights of
Agent under Section 14.9 in the event a successor Agent is not appointed within
thirty (30) days of the retiring Agent giving notice of its resignation;

(ii) Waive any non-monetary Event of Default on the part of the Borrower or
Guarantor; and

(iii) Approval of a Property for inclusion in the Loan.

(b) Agent shall not undertake any of the following actions without the prior
approval or consent of each Bank affected thereby:

(i) Extend the Maturity Date or forgive all or any portion of the principal
amount of the Loan or any accrued interest thereon, or any other amendment of
this Agreement or the other Loan Documents which would reduce the underlying
interest rate or the rate at which fees are calculated or forgive any loan fee,
or extend the time of payment of any principal, interest or fees;

(ii) Amend the Guaranty;

(iii) Modify the percentage specified in the definition of Required Banks;

(iv) Increase of the amount of the Loan or any Commitment;

(v) Amend this Section 14.2(b);

(vi) Waive a monetary default under the Loan Documents;

(vii) Release all or any portion of any collateral for the Loan except in
accordance with the terms and provisions of Sections 7.7, 7.8 or 14.10 hereof or
any other Loan Document; and

(viii) Consent to any additional indebtedness of Borrower secured by all or any
portion of the Property, except as may be provided for in the Loan Documents.

(c) No provision of Article 14 or other provision of this Agreement affecting
the Agent in its capacity as such shall be amended, modified or waived without
the written consent of the Agent. No provision of this Agreement relating to the
rights or duties of the Issuing Bank in its capacity as such shall be amended,
modified or waived without the consent of the Issuing Bank.

(d) In addition to the required consents or approvals referred to in subsections
(a), (b) and (c) above, Agent may, but shall not be required to, at any time
request instructions from the Required Banks with respect to any actions or
approvals which, by the terms of this Agreement or of any of the Loan Documents,
Agent is permitted or required to take or to grant without instructions from the
Required Banks, and if such instructions are promptly requested, Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever for refraining from
taking any action or withholding any approval under any of the Loan Documents
until it shall have received such instructions from the Required Banks. Without
limiting the foregoing, no Bank shall have any right of action whatsoever
against Agent as a result of Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Required Banks. Agent shall promptly notify each Bank at any time that
the Required Banks have instructed Agent to act or refrain from acting pursuant
hereto.

(e) If an Event of a Default occurs hereunder or under any of the Loan
Documents, Agent may make the determination to accelerate the Loan and exercise
or refrain from exercising remedies hereunder (and Agent shall do so at the
written direction of the Required Banks). Notwithstanding the foregoing, Agent
may take any action it deems to be necessary from time to time to protect the
collateral.

(f) Each Bank authorizes and directs Agent to enter into the Loan Documents
other than this Agreement. Each Bank agrees that any action taken by Agent at
the direction or with the consent of the Required Bank in accordance with the
provisions of this Agreement or any other Loan Document, and the exercise by
Agent at the direction or with the consent of the Required Banks of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Banks,
except for actions specifically requiring the approval of all of the Banks. All
communications from Agent to the Banks requesting a Bank’s determination,
consent, approval or disapproval (i) shall be given in the form of a written
notice to each Bank, (ii) shall be accompanied by a description of the matter or
item as to which such determination, approval, consent or disapproval is
requested, or shall advise each Bank where such matter or item may be inspected,
or shall otherwise describe the matter or issue to be resolved, (iii) shall
include, if reasonably requested and to the extent not previously provided
written materials and a summary of all oral information provided to Agent by
Borrower in respect of the matter or issue to be resolved, and (iv) shall
include Agent’s recommended course of action or determination in respect
thereof. Each Bank shall reply promptly, but in any event within ten (10) days
after receipt of the request therefor from Agent (the “Bank Reply Period”).
Unless written notice to Agent that a Bank objects to the recommendation or
determination of Agent (together with a written explanation of the reasons
behind such objection) within the Bank Reply Period, such party shall be deemed
to have approved of or consented to such recommendation or determination. With
respect to decisions requiring the approval of the Required Banks or all of the
Banks, Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to each Bank and upon receiving
the required approval or consent shall, to the extent feasible, follow the
course of action or determination recommended by Agent or such other course of
action recommended by the Required Banks, and each non-responding party shall be
deemed to have concurred with such recommended course of action.

(g) Until such time as Borrower is otherwise instructed in writing by the Agent
or the Required Banks, Borrower may rely on the direction, consent or approval
of Agent as the direction, consent or approval of the Banks.

14.3 Liability of Agent. None of Agent nor any of its directors, officers,
employees or agents shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except to the extent
resulting from its own gross negligence or willful misconduct in connection with
the duties expressly set forth herein as determined by a final, non-appealable
judgment by a court of competent jurisdiction), or (ii) be responsible in any
manner to any of the Banks or any Participant for any recital, statement,
representation or warranty made by Borrower, Guarantor, or any member, partner,
shareholder or officer of Borrower or Guarantor, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document (or the creation, perfection or priority of any lien,
mortgage or security interest therein), or for any failure of Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. Agent shall not be under any obligation to any Bank to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower or Guarantor.

14.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or party, and
upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by the Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Banks as it deems appropriate and, if it so
requests, confirmation from the Banks of their obligation to indemnify the Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Banks and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Banks. For purposes of determining compliance
with the conditions specified in Article 14, each Bank that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Bank unless the
Agent shall have received written notice from such Bank prior to the proposed
Loan Opening Date specifying its objection thereto.

14.5 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Event of Default except with respect to defaults in the
payment of principal, interest and fees required to be paid to Agent for the
account of the Banks, unless Agent shall have received written notice from a
Bank or Borrower referring to this Agreement, describing such Event of Default
and stating that such notice is a “notice of default”. Agent will notify the
Banks of its receipt of any such notice. Agent shall take such action with
respect to such Event of Default as may be requested by the Required Banks in
accordance with this Section 14.5; provided that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Banks.

14.6 Credit Decision. Each Bank acknowledges that Agent has not made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any review of the affairs of Borrower and Guarantor, shall be deemed
to constitute any representation or warranty by Agent to any Bank as to any
matter, including whether the Agent has disclosed material information in its
possession. Each Bank represents to Agent that it has, independently and without
reliance upon Agent and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and Guarantor, and made its own decision to enter
into this Agreement and to extend credit to Borrower hereunder. Each Bank also
represents that it will, independently and without reliance upon Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly herein required to be furnished to the Banks by Agent, Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of Borrower which may come into the
possession of the Agent.

14.7 Bank Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Banks shall indemnify upon demand Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
Borrower and without limiting the obligation of Borrower to do so), pro rata,
from and against any and all actions, causes of action, suits, losses,
liabilities, damaged and expenses, including attorneys’ fees and expenses
(collectively, the “Indemnified Liabilities”); provided that no Bank shall be
liable for any payment to Agent of any portion of the Indemnified Liabilities to
the extent determined by a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from Agent’s gross negligence or willful
misconduct. No action taken in accordance with the directions of the Required
Banks shall constitute gross negligence or willful misconduct for purposes of
this Agreement. Without limitation of the foregoing, each Bank shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Loan Expenses) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of Borrower. The undertaking in this Section shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or modification, release or discharge of, any or
all of the Loan Documents, termination of this Agreement and the resignation or
replacement of the Agent.

14.8 Agent in Individual Capacity. LaSalle and its Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with Borrower and Guarantor as though
LaSalle were not Agent hereunder and without notice to or consent of the Banks.
The Banks acknowledge that, pursuant to such activities, LaSalle or its
affiliates may receive information regarding Borrower or Guarantor (including
information that may be subject to confidentiality obligations in favor of
Borrower or Guarantor) and acknowledge that Agent shall be under no obligation
to provide such information to them. With respect to their Loans (if any),
LaSalle and its affiliates shall have the same rights and powers under this
Agreement as any other Bank and may exercise the same as though LaSalle were not
the Agent, and the terms “Bank” and “Banks” include LaSalle and its affiliates,
to the extent applicable, in their individual capacities.

14.9 Successor Agent. Agent may resign as Agent upon thirty (30) days notice to
the Banks. If Agent resigns under this Agreement, the Required Banks shall, with
(so long as no Event of Default exists) the consent of Borrower (which shall not
be unreasonably withheld or delayed), appoint from among the Banks a successor
agent for the Banks. If no successor agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Banks and Borrower, a successor agent from among the Banks. Upon the acceptance
of its appointment as successor agent hereunder, such successor agent shall
succeed to all the rights, powers and duties of the retiring Agent and the term
“Agent” shall mean such successor agent, and the retiring Agent’s appointment,
powers and duties as Agent shall be terminated. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 14.9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Banks shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Banks appoint a successor
agent as provided for above.

14.10 Collateral Matters. The Banks irrevocably authorize Agent, at its option
and in its discretion, to release any Lien granted to or held by Agent under any
Loan Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of Borrower hereunder and the expiration or
termination of all Letters of Credit; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) if approved, authorized or ratified in writing by all of the
Banks.

14.11 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to Borrower or
Guarantor, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Banks and the Agent and their respective agents and counsel) and all other
amounts due the Banks and the Agent hereunder allowed in such judicial
proceedings; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Banks, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent hereunder.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Loans or the rights of any
Bank or to authorize the Agent to vote in respect of the claim of any Bank in
any such proceeding.

ARTICLE 15

MISCELLANEOUS

15.1 Time is of the Essence. Borrower agrees that time is of the essence in all
of its covenants under this Agreement.

15.2 Agent’s Determination of Facts. Agent and/or Banks at all times shall be
free to establish independently to its or their satisfaction and in its or their
sole and absolute discretion the existence or nonexistence of any fact or facts,
the existence or nonexistence of which is a condition of this Agreement.

15.3 Prior Agreements. This Agreement and the other Loan Documents, and any
other documents or instruments executed pursuant thereto or contemplated
thereby, shall represent the entire, integrated agreement between the parties
hereto with respect to construction of the Properties not yet in place, and
shall supersede all prior negotiations, representations or agreements pertaining
thereto, either oral or written. This Agreement and any provision hereof shall
not be modified, amended, waived or discharged in any manner other than by a
written amendment executed by all parties to this Agreement.

15.4 Disclaimer by Banks. Neither Agent nor any of the Banks shall be liable to
any contractor, subcontractor, architect, supplier, laborer, architect, engineer
or any other party for services performed or materials supplied in connection
with construction of the Collateral Pool Properties. Neither Agent nor any of
the Banks shall be liable for any debts or claims accruing in favor of any such
parties against Borrower or against the Collateral Pool Properties. Borrower is
not or shall not be an agent of Agent or the Banks for any purposes, and neither
Agent nor the Banks are venture partners with Borrower in any manner whatsoever.
Neither Agent nor the Banks shall be deemed to be in privity of contract with
any contractor, subcontractor, architect or provider of services on or to the
Collateral Pool Properties, nor shall any payment of funds directly to a
contractor, subcontractor, architect or provider of services be deemed to create
any third party beneficiary status or recognition of same by Agent or any Bank
unless and until Agent or such Bank expressly assumes such status in writing. No
contractor, subcontractor, architect, supplier, laborer, architect, engineer or
other party shall be deemed to be a third party beneficiary of this Agreement or
any of the Loan Documents. Approvals granted by Agent or the Banks for any
matters covered under this Agreement shall be narrowly construed to cover only
the parties and facts identified in any written approval or, if not in writing,
such approvals shall be solely for the benefit of Borrower.

15.5 Borrower Indemnification. Borrower agrees to defend (with counsel
satisfactory to Banks), protect, indemnify and hold harmless Agent, each Bank,
any parent corporation, affiliated corporation or subsidiary of Agent or any
Bank, and each of their respective officers, directors, employees, attorneys and
agents (each, an “Indemnified Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and distributions of any kind or nature (including, without
limitation, the disbursements and the reasonable fees of counsel for each
Indemnified Party thereto, which shall also include, without limitation,
reasonable attorneys’ fees and time charges of attorneys who may be employees of
Agent, any Bank or any parent or affiliated corporation of Agent or any Bank (so
long as Agent has not engaged outside counsel) and for which Agent has provided
Borrower reasonable documentation of such fees and time charges, which may be
imposed on, incurred by, or asserted against, any Indemnified Party (whether
direct, indirect or consequential and whether based on any federal, state or
local laws or regulations, including, without limitation, securities, applicable
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement, the Notes and the Loan Documents, the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans and the enforcement of Agent and any Bank’s rights and remedies under
this Agreement, the Notes, the Loan Documents, any other instruments and
documents delivered hereunder or thereunder; provided, however, that Borrower
shall not have any obligation hereunder to any Indemnified Party with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by applicable law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to such Indemnified
Party on demand, and failing prompt payment, together with interest thereon at
the Default Rate from the date incurred by such Indemnified Party until paid by
Borrower, shall be added to the obligations of Borrower evidenced by the Notes
and secured by the collateral securing the Loans. This indemnity is not intended
to excuse Agent or any Bank from performing hereunder. The provisions of this
section shall survive the closing of the Loans, the satisfaction and payment of
the Notes and any cancellation of this Agreement. Borrower shall also pay, and
hold Agent and each Bank harmless from, any and all claims of any brokers,
finders or agents claiming a right to any fees in connection with arranging the
Loan. Each Bank hereby represents that it has not employed a broker or other
finder in connection with the Loans. Borrower represents and warrants that no
brokerage commissions or finder’s fees are to be paid in connection with the
Loans.

15.6 Captions. The captions and headings of various Articles and Sections of
this Agreement and exhibits pertaining hereto are for convenience only and are
not to be considered as defining or limiting in any way the scope or intent of
the provisions hereof.

15.7 Inconsistent Terms and Partial Invalidity. In the event of any
inconsistency among the terms hereof (including incorporated terms), or between
such terms and the terms of any other Loan Document, the terms of this Agreement
shall govern and prevail. If any provision of this Agreement, or any paragraph,
sentence, clause, phrase or word, or the application thereof, in any
circumstances, is adjudicated by a court of competent jurisdiction to be
invalid, the validity of the remainder of this Agreement shall be construed as
if such invalid part were never included herein.

15.8 Gender and Number. Any word herein which is expressed in the masculine or
neuter gender shall be deemed to include the masculine, feminine and neuter
genders. Any word herein which is expressed in the singular or plural number
shall be deemed, whenever appropriate in the context, to include the singular
and the plural.

15.9 Notices. Any notices, communications and waivers under this Agreement shall
be in writing and shall be (i) delivered in person, (ii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
(iii) sent by overnight express carrier, addressed in each case as follows:

         
To Agent:
  LaSalle Bank National Association
 
  135 South LaSalle Street, Suite 1225
 
  Chicago, Illinois 60603
 
  Attention: Commercial Real Estate Division
With copies to:
  LaSalle Bank National Association
 
  135 South LaSalle Street, Suite 1425
 
  Chicago, Illinois 60603
 
  Attention: Commercial Real Estate Syndications
and:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attention: Michael S. Kurtzon, Esq.
To a Bank:
  See notice addresses set forth on Schedule3.1 hereto.
To Borrower:
  NNN Healthcare/Office REIT Holdings, L.P.
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attention: Andrea Biller, Esq.
With a copy to:
  NNN Healthcare/Office REIT Holdings, L.P.
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attention: Dan Prosky
With a copy to:
  Alston & Bird LLP
 
  1201 West Peachtree St.
 
  Atlanta, Georgia 30309-3424
 
  Attention: Lesley Soloman, Esq.

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Business Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Business Day following the day sent or when actually received.

15.10 Effect of Agreement. The submission of this Agreement and the Loan
Documents to Borrower for examination does not constitute a commitment or an
offer by Agent to make a commitment to lend money to Borrower; this Agreement
shall become effective only upon execution by Banks and delivery hereof by Agent
to Borrower.

15.11 Governing Law. This Agreement has been negotiated, executed and delivered
at Chicago, Illinois, and shall be construed and enforced in accordance with the
laws of the State of Illinois, without reference to the choice of law or
conflicts of law principles of the State.

15.12 Waiver of Defenses. OTHER THAN CLAIMS BASED UPON THE FAILURE OF AGENT OR
ANY BANK TO ACT IN A COMMERCIALLY REASONABLE MANNER OR THE EXPIRATION OF THE
STATUTE OF LIMITATIONS, THE BORROWER, ON BEHALF OF ITSELF AND GUARANTOR, WAIVES
EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL),
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY BANKS IN ENFORCING THIS AGREEMENT. PROVIDED
THAT AGENT AND BANKS ACT IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS
WHATEVER THE BANKS MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANKS GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

15.13 Consent to Jurisdiction. TO INDUCE BANKS TO ACCEPT THE NOTES, BORROWER
IRREVOCABLY AGREES THAT, SUBJECT TO AGENT’S SOLE AND ABSOLUTE ELECTION, ALL
ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO THE LOAN
DOCUMENTS WILL BE LITIGATED IN COURTS HAVING SITUS IN COOK COUNTY, ILLINOIS.
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN COOK COUNTY, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS UPON BORROWER,
AND THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO
BORROWER AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.

15.14 Waiver of Jury Trial. BORROWER, AGENT AND BANKS (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS (A) UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH PARTY AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE OTHER, ANY BANK
OR ANY OTHER PERSON INDEMNIFIED UNDER THIS AGREEMENT ON ANY THEORY OF LIABILITY
FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

15.15 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement.
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of executed Loan Documents maintained by Agent shall deemed to be
originals thereof.

15.16 Customer Identification — USA Patriot Act Notice. Each Bank and Agent (for
itself and not on behalf of any Bank) hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Act”), and each Bank’s and Agent’s policies and
practices, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow such Bank or
Agent to identify Borrower in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3

IN WITNESS WHEREOF, the Agent, Banks and Borrower have caused this Loan
Agreement to be executed as of the day and year first above written.

 
BORROWER:
NNN HEALTHCARE/OFFICE REIT HOLDINGS, L.P., a Delaware limited partnership
By: NNN Healthcare/Office REIT, Inc., a Maryland corporation, its General
Partner
By: /s/ Shannon K S Johnson
Name: Shannon K.S. Johnson
Title: Chief Financial Officer
AGENT:
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
By: /s/ A. Brad Feine
Name: A. Brad Feine
Title: VP
THE BANKS:
LASALLE BANK NATIONAL ASSOCIATION,
a national banking association
By: /s/ A. Brad Feine
Name: A. Brad Feine
Title: VP

4

SCHEDULE 3.1

THE BANKS AND COMMITMENTS

                  BANK   COMMITMENT   PRO RATA SHARE
LaSalle Bank National Association 135 South La Salle Street Chicago, Illinois
60603 Attn: Brad Feine
  $ 50,000,000.00       100.000000000 %

5